Case 20-10553-CSS   Doc 760-4 Filed 07/08/20   Page 1 of 87
                     Exhibit B
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 2 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 3 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 4 of 87
                            Case 20-10553-CSS                     Doc 760-4            Filed 07/08/20           Page 5 of 87
                                                                                   Invoice                                                  Page 1 of 21
                                                                                   Billing Account Number                                  0205232615
                                                                                   Invoice Number                                              88514589
                                                                                   Payment Due                                      February 16, 2020
 1025 Eldorado Blvd., Broomfield, CO 80021
                                                                                   Invoice Date                                      January 17, 2020

  SAM LEVIN INC.
  DBA LEVIN FURNITURE
  301 FITZ HENRY ROAD
  SMITHTON PA 15479
                                                                                   How to reach CenturyLink:
                                                                                   877-453-8353
                                                                                   Billing@centurylink.com
 Invoice of Global Crossing Telecommunications, Inc., a CenturyLink company


                                                                                     Bill-At-A-Glance
  Manage your services your way
                                                                                     Previous Statement Balance                               51,002.78
  Manage your services online! View and pay your
                                                                                     Payment Received - Thank You!                          (51,002.78)
  invoice, manage repair tickets, check order status
                                                                                     Credits/Adjustments                                           0.00
  and much more. To log in or register, go to
  www.centurylink.com/business/login.                                                Balance                                                       0.00

  You can also manage your invoices online with                                      Current Charges                                         52,488.01
  paperless billing to save both paper and time.
                                                                                     Total Amount Due                 USD                    52,488.01




                                                                 News You Can Use
  MyLevel3 gives you the ability to view, download, validate and analyze your invoices, manage billing disputes and
  requests, and pay your bills online. And with the new intuitive dashboard design, you have instant access to all of
  these features directly from your homepage. Visit www.centurylink.com/business/login today to learn more about all of
  the ways MyLevel3 can help make your billing process faster and easier than ever before.




                                                                                   Remittance - We appreciate your business!
                                                                                   Name                                                     SAM LEVIN INC.
                                                                                   Billing Account Number                                     0205232615 4
                                                                                   Invoice Number                                                 88514589
                                                                                   Payment Due                                             February 16, 2020



                                                                                   Total Amount Due                      USD                      52,488.01

Pay your bill online at: www.centurylink.com/business/login
                                                                                   Amount Enclosed:
     Level 3 Communications, LLC
     PO Box 910182                                                            •   Detach and enclose this portion with your payment
     Denver, CO 80291-0182                                                    •   Make check payable to Level 3 Communications, LLC
                                                                              •   Write the invoice number on the check
                                                                              •   Mail check to address noted in this Remittance section


    200216 000000088514589 00000000000205232615 4 2 00005248801 7
                                  Case 20-10553-CSS                          Doc 760-4               Filed 07/08/20               Page 6 of 87                        Page 2 of 21
                                                                                                               Billing Account Number                                 0205232615
                                                                                                               Invoice Number                                           88514589
                                                                                                               Invoice Date                                           Jan 17, 2020



1. What is PICC?                                                                                     9.    How will credits appear on my invoice?
 PICC can also be called Carrier Line Charge. The Federal Communications Commission                  Credits will appear in the Credits sec ion of he invoice. Credits are identified with
(FCC) mandated that all long distance companies pay he local telephone company a                     brackets surrounding the amount.
monthly PICC on most of your telephone lines. This charge is passed to you and may
increase or decrease from time to time.                                                              10. What is a Payphone Surcharge?
                                                                                                     The Payphone Surcharge compensates the payphone owner for the use of their
2. What is the Federal Universal Service Fund Surcharge?                                             phones. This surcharge is mandated by the FCC and applies to all completed calls
Federal Universal Service Fund Surcharge is the recovery of the amount due to the Federal            placed from a payphone when using toll-free numbers or any similar access codes.
Universal Service Fund. Universal service is a Federal Communications Commission (FCC)
program designed to ensure affordable access to telecommunications services to                       These calls are identified with a “H” next to the call amount in the Usage Detail
low-income customers, rural areas, school and libraries, and rural heal hcare facilities. The        section.
Federal Universal Service fund was established by Congress in order to promote and                   11. What is a Minimum Usage Charge?
encourage telecommunications infrastructure and service availability nationwide. All                 A Minimum Usage Charge is the difference between your monthly usage
telecommunications providers that offer interstate and interna ional voice and data, private         guarantee, as agreed upon in your Service Contract, and your monthly usage plus
line, directory assistance and other regulated services in the United States are required by         applicable monthly recurring charges. This charge will only appear on your invoice
the FCC to contribute on an equitable and nondiscriminatory basis to the Federal Universal           if your monthly usage falls below your monthly usage guarantee.
Service Fund.
                                                                                                     12. How do I submit a dispute?
3. What is the Cost Recovery Fee?                                                                    If you have any ques ions or concerns about your invoice, please contact the Billing
A Cost Recovery Fee allows CenturyLink to recover regulatory fees and expenses incurred
by CenturyLink such as FCC regulatory fees, federal regulatory fees to fund programs,                Inquiry Department at 877-453-8353, through the customer portal or
various State Public Utilities Commission (PUC) fees, various state business licenses, and           Care.inquiry@centurylink.com. CenturyLink must be notified and receive a written
various state annual regulatory fees.                                                                explana ion for the disputed charges within 30 days of the due date. The written
                                                                                                     explana ion of the dispute must include the following information:
4. What is the Property Surcharge?                                                                               • Account name and number
A Property Surcharge allows CenturyLink to recover a portion of the property tax it pays to
                                                                                                                 • Date of invoice
state and local jurisdictions.
                                                                                                                 • Amount of disputed charges
5. What is the customer portal?                                                                                  • Type of disputed charges
The customer portal provides you with convenient and secure billing options. You can:                            • Reason charges are being disputed
           • View, download and analyze your CenturyLink invoices                                    Upon our receipt of such notification and written explanation, we will begin
           • Pay your invoices easily online with the option to set up recurring payments            investigating the reason the charges are being disputed.
           • Submit and manage billing inquiries, disputes and requests
                                                                                                     Any unpaid charges will accrue late fees and the settlement of the late fees will be
           • Create standard and custom reports
                                                                                                     addressed upon the resolution of the disputed charges.
           • “Go green” by turning off your paper invoice
Need access to the portal? Visit www.centurylink.com/business/login for more information             13. How do I submit a disconnect request?
on how to register. For any questions related to the portal, email                                   Customer initiated disconnect requests can be submitted through
PortalAccess@centurylink.com or call 877-453-8353.                                                   www.centurylink.com/business/login or
6. When is my invoice available online?                                                              www.centurylink.com/business/help/customer-center/requesting-disconnects.html
You can view your invoice in the customer portal approximately 3 to 5 days after your Invoice        Go to Products & Services > Order Status to submit your new request.The
Date. Your Invoice Date is shown on the top right corner of your invoice.                            service(s) you request to be disconnected will have an estimated Bill Stop Date of
7. What is a Prorate?                                                                                30 days from the received date of the request unless the requested date is greater
Some products and services are billed one month in advance. If you sign up for one of these          than 30 days from the received date or your contract states otherwise.
services in the middle of your billing period, your charges for that time period will be less than   Any subsequent requests for assistance or questions can be emailed directly to
a full month’s charge. This partial month charge is called a prorate.                                disconnects@centurylink.com.
8. When is my invoice due?                                                                           14. How do I use the Telecommunication Relay Service (TRS)?
Your invoice is due upon receipt unless payment terms are specifically identified in your            To utilize the TRS system, simply dial 711. For additional information, consult the
Master Services Agreement. If the total amount is not paid on time, your account is                  FCC website: http://www.fcc.gov/cgb/dro/trs.html
considered past due. Failure to pay a past due amount is considered a material breach of
contract and may result in suspension of service and subsequent termination of your service          Level 3 Communications, LLC Tax ID: GST/HST#: 84539 3941 RT 0001 QST#:
contract.                                                                                            1214162918
GC Telecommunications, Inc. federal tax ID #XX-XXXXXXX; GC Local Services, Inc.
federal tax ID #XX-XXXXXXX



If you have questions or concerns about your service or charges, please call a CenturyLink representative at the telephone number on this billing statement. If you are unable to
resolve a billing dispute, and to avoid having service turned off while you wait for the outcome of a complaint you may submit a complaint to the California Public Utilities
Commission (CPUC) by contacting us them Online at http://www.cpuc.ca.gov/complaints/, or by Telephone at 1-800-649-7570 (8:30 AM to 4:30 PM, Monday through Friday), or
by Mail at California Public Utilities Commission, Consumer Affairs Branch, 505 Van Ness Avenue, Room 2003, San Francisco, CA 94102.
If you have limitations hearing or speaking, dial 711 or dial one of the following toll-free language-specific numbers below to be routed to the California Relay Service provider:
For TTY/VCO/HCO to Voice calls in English dial 1-800-735-2929 or TTY/VCO/HCO to Voice calls or Voice to TTY/VCO/HCO calls in Spanish dial 1-800-855-3000. For Voice to
TTY/VCO/HCO calls in English dial 1-800-735-2922. From or to Speech to Speech call in either English or Spanish call 1-800-854-7784.
Note: The California Public Utilities Commission handles complaints of both interstate and intrastate unauthorized carrier changes ("slamming"). The California Public Utilities
Commission consumer protection rules are available online, at www.cpuc.ca.gov
                                Case 20-10553-CSS                     Doc 760-4              Filed 07/08/20               Page 7 of 87                  Page 3 of 21
                                                                                                        Billing Account Number                          0205232615
                                                                                                        Invoice Number                                    88514589
                                                                                                        Invoice Date                                    Jan 17, 2020


                                                                          SAM LEVIN INC.

               CHARGE SUMMARY                                                                                                        AGING
Recurring Charges                                     37,938.47                                         Current                                             52,488.01
Non-Recurring Charges                                      0.00                                         0-30 Days                                                0.00
Usage Charges                                              0.00                                         31-60 Days                                               0.00
Taxes, Fees and Surcharges                            14,549.54                                         61-90 Days                                               0.00
                                                                                                        Over 90 Days                                             0.00
Total Current Charges USD*                            52,488.01
                                                                                                        Amount Due                                          52,488.01
*Total Current Charges USD excludes finance charges




                                                                   PAYMENT DETAIL
Receipt Date            Applied Date         Applied To                         Receipt Number                                                             Amount
Jan 13, 2020            Jan 13, 2020         87486592                           ACH ACH:20200113-792                                                      (51,002.78)
                                                                                                Total Payments                                            (51,002.78)


                                                           OUTSTANDING BALANCE
Invoice                                    Invoice             Invoice                Credits/                                       Finance           Total Amount
Date                                       Number              Amount             Adjustments               Payments                 Charges               Due USD
Dec 17, 2019                           87486592               51,002.78                      0.00           (51,002.78)                 0.00                    0 00
Jan 17, 2020                           88514589               52,488.01                      0.00                  0.00                 0.00               52,488 01
                                                             103,490.79                      0.00           (51,002.78)                 0.00               52,488.01


                                                     TAXES, FEES AND SURCHARGES
                                                            Federal /
                                                        International               State           County                  City               Other           Total
Taxes
State and Local Taxes                                              0.00           2,583.33              382.70            132.19                0.00        3,098.22

                                       Total Taxes                 0.00           2,583.33              382.70            132.19                0.00        3,098.22

Fees and Surcharges
Federal Universal Service Fund Surcharge                     5,829.88                 0.00                0.00                0.00              0.00        5,829.88
State and Local Surcharges                                         0.00           1,140.48                0.00                0.00              0.00        1,140.48
CA Advanced Services Fund Surcharge                                0.00               1.55                0.00                0.00              0.00            1.55
CA High Cost Fund-A Surcharge                                      0.00               0.97                0.00                0.00              0.00            0.97
CA Relay Service and Communications Devices                        0.00               1.38                0.00                0.00              0.00            1.38
Fund Surcharge
CA Teleconnect Fund Surcharge                                      0.00               2.16                0.00                0.00              0.00            2.16
CA Universal Lifeline Telephone Service Surcharge                  0.00              13.15                0.00                0.00              0.00           13.15
Administrative Expense Fee                                     355.35                 0.00                0.00                0.00              0.00          355.35
Property Surcharge                                                 0.00           1,502.55                0.00                0.00              0.00        1,502.55
Cost Recovery Fee                                                  0.00           1,385.45                0.00                0.00              0.00        1,385.45
Franchise Cost Recovery                                            0.00            513.86               421.45            283.09                0.00        1,218.40

                         Total Fees and Surcharges           6,185.23             4,561.55              421.45            283.09                0.00       11,451.32


Total Taxes, Fees and Surcharges                             6,185.23             7,144.88              804.15            415.28                0.00       14,549.54


                                                              PRODUCT SUMMARY
                                                                                                                                      Taxes, Fees,
Product                                                                                                           Amount               Surcharges              Total
IP and Data Services                           Recurring Charges                                                  37,215.54               14,509.42         51,724.96
                                                                           Total IP and Data Services             37,215.54               14,509.42         51,724.96
Other                                          Recurring Charges                                                     722.93                   40.12            763.05
                                                                                         Total Other                 722.93                   40.12            763.05
Total Current Charges                                                                                             37,938.47               14,549.54         52,488.01
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 8 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 9 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 10 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 11 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 12 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 13 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 14 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 15 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 16 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 17 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 18 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 19 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 20 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 21 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 22 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 23 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 24 of 87
                       Case 20-10553-CSS                Doc 760-4        Filed 07/08/20         Page 25 of 87




                              ALL CUSTOMERS WITH AN OHIO 937 AREA CODE MUST DIAL
                                        AREA CODE + TELEPHONE NUMBER
                                FOR ALL LOCAL CALLS BEGINNING FEBRUARY 8, 2020

What will be the new dialing procedure?
To complete local calls, the new dialing procedure requires callers to dial
area code + telephone number or 1 + area code + telephone number.
This means that all calls in the 937 area code that are currently dialed with
seven digits will need to be dialed using area code + telephone number or
1 + area code + telephone number. The same dialing procedure will apply
to telephone numbers assigned to the new 326 area code.

When will change become mandatory?
Beginning February 8, 2020, you must use the new dialing procedures, as
described above. On and after this date, if you do not use the new dialing
procedures, your calls will not complete and a recording will instruct you to
hang up and dial again including the area code.

All customers can begin using the new dialing procedure before February 8,
2020.

Who will be affected?
The 937 area code generally covers the western region of the state serving
communities such as Dayton, Wilmington, and Springfield. The new 326
area code will serve the same geographic area currently served by the
existing 937 area code.

Why is the Change Necessary?
To ensure a continuing supply of telephone numbers, the 326 area code is
being added to the area served by the 937 area code. Since two area codes will now serve the same geographic region, the area
code must be used when dialing any telephone number—including calls within the same area code.

Beginning March 8, 2020, new telephone lines or services may be assigned numbers using the new 326 area code.

What will you need to do?
In addition to changing your dialing procedures, all services, automatic dialing equipment, or other types of equipment that are
programmed to dial a 7-digit number will need to be reprogrammed to use the new dialing procedures. Some examples are life safety
systems, PBXs, fax machines, Internet dial-up numbers, alarm and security systems or gates, speed dialers, call forwarding settings,
voicemail services, etc. You may also want to check your business stationery or advertising materials to ensure the area code is
included.

What will remain the same?
•       Your telephone number, including current area code, will not change.
•       The price of a call, coverage area, or other rates and services will not change due to the overlay.
•       What is a local call now will remain a local call regardless of the number of digits dialed.
•       You can still dial just three digits to reach 911.
•       If 211, 311, 411, 511, 611, 711 or 811 are currently available in your community, you will still dial these codes with just three
        digits.

Who may you contact with questions?
If you have any questions regarding information provided in this notice, please call CenturyLink at 1-877-453-8353 or access the
following website for more information: http://www.puco.ohio.gov.
                           Case 20-10553-CSS                     Doc 760-4            Filed 07/08/20           Page 26 of 87
                                                                                   Invoice                                                 Page 1 of 20
                                                                                   Billing Account Number                                  0205232615
                                                                                   Invoice Number                                             89499741
                                                                                   Payment Due                                         March 18, 2020
 1025 Eldorado Blvd., Broomfield, CO 80021
                                                                                   Invoice Date                                     February 17, 2020

  SAM LEVIN INC.
  DBA LEVIN FURNITURE
  301 FITZ HENRY ROAD
  SMITHTON PA 15479
                                                                                   How to reach CenturyLink:
                                                                                   877-453-8353
                                                                                   Billing@centurylink.com
 Invoice of Global Crossing Telecommunications, Inc., a CenturyLink company


                                                                                     Bill-At-A-Glance
  Manage your services your way
                                                                                     Previous Statement Balance                             52,488.01
  Manage your services online! View and pay your
                                                                                     Payments                                                    0.00
  invoice, manage repair tickets, check order status
                                                                                     Credits/Adjustments                                         0.00
  and much more. To log in or register, go to
  www.centurylink.com/business/login.                                                Amount Past Due                                        52,488.01

  You can also manage your invoices online with                                      Current Charges                                        51,853.04
  paperless billing to save both paper and time.
                                                                                     Total Amount Due                 USD                  104,341.05
                                                                                     Your invoice reflects an amount past due. If you have not
                                                                                     already done so, please pay total amount due in
                                                                                     accordance with your payment terms.




                                                                 News You Can Use
  Control Center/MyLevel3 gives you the ability to view, download, validate and analyze your invoices, manage billing
  disputes and requests, and pay your bills online. And with the new intuitive dashboard design, you have instant access
  to all of these features directly from your homepage. Visit www.centurylink.com/business/login today to learn more
  about all of the ways Control Center/MyLevel3 can help make your billing process faster and easier than ever before.




                                                                                   Remittance - We appreciate your business!
                                                                                   Name                                                    SAM LEVIN INC.
                                                                                   Billing Account Number                                    0205232615 4
                                                                                   Invoice Number                                                89499741
                                                                                   Payment Due                                              March 18, 2020



                                                                                   Total Amount Due                      USD                   104,341.05

Pay your bill online at: www.centurylink.com/business/login
                                                                                   Amount Enclosed:
     Level 3 Communications, LLC
     PO Box 910182                                                            •   Detach and enclose this portion with your payment
     Denver, CO 80291-0182                                                    •   Make check payable to Level 3 Communications, LLC
                                                                              •   Write the invoice number on the check
                                                                              •   Mail check to address noted in this Remittance section


    200318 000000089499741 00000000000205232615 4 2 00010434105 4
                                 Case 20-10553-CSS                         Doc 760-4                 Filed 07/08/20              Page 27 of 87                        Page 2 of 20
                                                                                                               Billing Account Number                                 0205232615
                                                                                                               Invoice Number                                            89499741
                                                                                                               Invoice Date                                           Feb 17, 2020



1. What is PICC?                                                                                     9.    How will credits appear on my invoice?
 PICC can also be called Carrier Line Charge. The Federal Communications Commission                  Credits will appear in the Credits sec ion of he invoice. Credits are identified with
(FCC) mandated that all long distance companies pay he local telephone company a                     brackets surrounding the amount.
monthly PICC on most of your telephone lines. This charge is passed to you and may
increase or decrease from time to time.                                                              10. What is a Payphone Surcharge?
                                                                                                     The Payphone Surcharge compensates the payphone owner for the use of their
2. What is the Federal Universal Service Fund Surcharge?                                             phones. This surcharge is mandated by the FCC and applies to all completed calls
Federal Universal Service Fund Surcharge is the recovery of the amount due to the Federal            placed from a payphone when using toll-free numbers or any similar access codes.
Universal Service Fund. Universal service is a Federal Communications Commission (FCC)
program designed to ensure affordable access to telecommunications services to                       These calls are identified with a “H” next to the call amount in the Usage Detail
low-income customers, rural areas, school and libraries, and rural heal hcare facilities. The        section.
Federal Universal Service fund was established by Congress in order to promote and                   11. What is a Minimum Usage Charge?
encourage telecommunications infrastructure and service availability nationwide. All                 A Minimum Usage Charge is the difference between your monthly usage
telecommunications providers that offer interstate and interna ional voice and data, private         guarantee, as agreed upon in your Service Contract, and your monthly usage plus
line, directory assistance and other regulated services in the United States are required by         applicable monthly recurring charges. This charge will only appear on your invoice
the FCC to contribute on an equitable and nondiscriminatory basis to the Federal Universal           if your monthly usage falls below your monthly usage guarantee.
Service Fund.
                                                                                                     12. How do I submit a dispute?
3. What is the Cost Recovery Fee?                                                                    If you have any ques ions or concerns about your invoice, please contact the Billing
A Cost Recovery Fee allows CenturyLink to recover regulatory fees and expenses incurred
by CenturyLink such as FCC regulatory fees, federal regulatory fees to fund programs,                Inquiry Department at 877-453-8353, through the customer portal or
various State Public Utilities Commission (PUC) fees, various state business licenses, and           Care.inquiry@centurylink.com. CenturyLink must be notified and receive a written
various state annual regulatory fees.                                                                explana ion for the disputed charges within 30 days of the due date. The written
                                                                                                     explana ion of the dispute must include the following information:
4. What is the Property Surcharge?                                                                               • Account name and number
A Property Surcharge allows CenturyLink to recover a portion of the property tax it pays to
                                                                                                                 • Date of invoice
state and local jurisdictions.
                                                                                                                 • Amount of disputed charges
5. What is the customer portal?                                                                                  • Type of disputed charges
The customer portal provides you with convenient and secure billing options. You can:                            • Reason charges are being disputed
           • View, download and analyze your CenturyLink invoices                                    Upon our receipt of such notification and written explanation, we will begin
           • Pay your invoices easily online with the option to set up recurring payments            investigating the reason the charges are being disputed.
           • Submit and manage billing inquiries, disputes and requests
                                                                                                     Any unpaid charges will accrue late fees and the settlement of the late fees will be
           • Create standard and custom reports
                                                                                                     addressed upon the resolution of the disputed charges.
           • “Go green” by turning off your paper invoice
Need access to the portal? Visit www.centurylink.com/business/login for more information             13. How do I submit a disconnect request?
on how to register. For any questions related to the portal, email                                   Customer initiated disconnect requests can be submitted through
PortalAccess@centurylink.com or call 877-453-8353.                                                   www.centurylink.com/business/login or
6. When is my invoice available online?                                                              www.centurylink.com/business/help/customer-center/requesting-disconnects.html
You can view your invoice in the customer portal approximately 3 to 5 days after your Invoice        Go to Products & Services > Order Status to submit your new request.The
Date. Your Invoice Date is shown on the top right corner of your invoice.                            service(s) you request to be disconnected will have an estimated Bill Stop Date of
7. What is a Prorate?                                                                                30 days from the received date of the request unless the requested date is greater
Some products and services are billed one month in advance. If you sign up for one of these          than 30 days from the received date or your contract states otherwise.
services in the middle of your billing period, your charges for that time period will be less than   Any subsequent requests for assistance or questions can be emailed directly to
a full month’s charge. This partial month charge is called a prorate.                                disconnects@centurylink.com.
8. When is my invoice due?                                                                           14. How do I use the Telecommunication Relay Service (TRS)?
Your invoice is due upon receipt unless payment terms are specifically identified in your            To utilize the TRS system, simply dial 711. For additional information, consult the
Master Services Agreement. If the total amount is not paid on time, your account is                  FCC website: http://www.fcc.gov/cgb/dro/trs.html
considered past due. Failure to pay a past due amount is considered a material breach of
contract and may result in suspension of service and subsequent termination of your service          Level 3 Communications, LLC Tax ID: GST/HST#: 84539 3941 RT 0001 QST#:
contract.                                                                                            1214162918
GC Telecommunications, Inc. federal tax ID #XX-XXXXXXX; GC Local Services, Inc.
federal tax ID #XX-XXXXXXX



If you have questions or concerns about your service or charges, please call a CenturyLink representative at the telephone number on this billing statement. If you are unable to
resolve a billing dispute, and to avoid having service turned off while you wait for the outcome of a complaint you may submit a complaint to the California Public Utilities
Commission (CPUC) by contacting us them Online at http://www.cpuc.ca.gov/complaints/, or by Telephone at 1-800-649-7570 (8:30 AM to 4:30 PM, Monday through Friday), or
by Mail at California Public Utilities Commission, Consumer Affairs Branch, 505 Van Ness Avenue, Room 2003, San Francisco, CA 94102.
If you have limitations hearing or speaking, dial 711 or dial one of the following toll-free language-specific numbers below to be routed to the California Relay Service provider:
For TTY/VCO/HCO to Voice calls in English dial 1-800-735-2929 or TTY/VCO/HCO to Voice calls or Voice to TTY/VCO/HCO calls in Spanish dial 1-800-855-3000. For Voice to
TTY/VCO/HCO calls in English dial 1-800-735-2922. From or to Speech to Speech call in either English or Spanish call 1-800-854-7784.
Note: The California Public Utilities Commission handles complaints of both interstate and intrastate unauthorized carrier changes ("slamming"). The California Public Utilities
Commission consumer protection rules are available online, at www.cpuc.ca.gov
                             Case 20-10553-CSS                       Doc 760-4               Filed 07/08/20            Page 28 of 87                   Page 3 of 20
                                                                                                        Billing Account Number                         0205232615
                                                                                                        Invoice Number                                    89499741
                                                                                                        Invoice Date                                   Feb 17, 2020


                                                                          SAM LEVIN INC.

               CHARGE SUMMARY                                                                                                       AGING
Recurring Charges                                     37,491.19                                         Current                                           104,341.05
Non-Recurring Charges                                      0.00                                         0-30 Days                                               0.00
Usage Charges                                              0.00                                         31-60 Days                                              0.00
Taxes, Fees and Surcharges                            14,361.85                                         61-90 Days                                              0.00
                                                                                                        Over 90 Days                                            0.00
Total Current Charges USD*                            51,853.04
                                                                                                        Amount Due                                        104,341.05
*Total Current Charges USD excludes finance charges




                                                          OUTSTANDING BALANCE
Invoice                                    Invoice            Invoice                 Credits/                                      Finance           Total Amount
Date                                       Number             Amount              Adjustments               Payments                Charges               Due USD
Jan 17, 2020                           88514589              52,488.01                       0.00                 0.00                 0.00               52,488 01
Feb 17, 2020                           89499741              51,853.04                       0.00                 0.00                 0.00               51,853 04
                                                            104,341.05                       0.00                 0.00                 0.00              104,341.05


                                                     TAXES, FEES AND SURCHARGES
                                                          Federal /
                                                      International                 State           County                City                Other           Total
Taxes
State and Local Taxes                                              0.00           2,548.57              376.91           132.19                0.00        3,057.67

                                      Total Taxes                  0.00           2,548.57              376.91           132.19                0.00        3,057.67

Fees and Surcharges
Federal Universal Service Fund Surcharge                    5,787.11                  0.00                0.00               0.00              0.00        5,787.11
State and Local Surcharges                                         0.00           1,112.67                0.00               0.00              0.00        1,112.67
CA Advanced Services Fund Surcharge                                0.00               1.55                0.00               0.00              0.00            1.55
CA High Cost Fund-A Surcharge                                      0.00               0.97                0.00               0.00              0.00            0.97
CA Relay Service and Communications Devices                        0.00               1.38                0.00               0.00              0.00            1.38
Fund Surcharge
CA Teleconnect Fund Surcharge                                      0.00               2.16                0.00               0.00              0.00            2.16
CA Universal Lifeline Telephone Service Surcharge                  0.00              13.15                0.00               0.00              0.00           13.15
Administrative Expense Fee                                    352.92                  0.00                0.00               0.00              0.00          352.92
Property Surcharge                                                 0.00           1,492.51                0.00               0.00              0.00        1,492.51
Cost Recovery Fee                                                  0.00           1,376.02                0.00               0.00              0.00        1,376.02
Franchise Cost Recovery                                            0.00            503.94               399.08           260.72                0.00        1,163.74

                        Total Fees and Surcharges           6,140.03              4,504.35              399.08           260.72                0.00       11,304.18


Total Taxes, Fees and Surcharges                            6,140.03              7,052.92              775.99           392.91                0.00       14,361.85


                                                              PRODUCT SUMMARY
                                                                                                                                     Taxes, Fees,
Product                                                                                                           Amount              Surcharges              Total
IP and Data Services                           Recurring Charges                                                 36,768.26               14,321.73         51,089.99
                                                                           Total IP and Data Services            36,768.26               14,321.73         51,089.99
Other                                          Recurring Charges                                                    722.93                   40.12            763.05
                                                                                         Total Other                722.93                   40.12            763.05
Total Current Charges                                                                                            37,491.19               14,361.85         51,853.04
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 29 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 30 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 31 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 32 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 33 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 34 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 35 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 36 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 37 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 38 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 39 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 40 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 41 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 42 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 43 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 44 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 45 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 46 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 47 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 48 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 49 of 87
                         Case 20-10553-CSS                    Doc 760-4      Filed 07/08/20           Page 50 of 87
                                                                          Invoice                                                  Page 1 of 6
                                                                          Billing Account Number                                  1-DHPNDK
                                                                          Invoice Number                                             80425754
                                                                          Payment Due                                             May 31, 2019
 1025 Eldorado Blvd., Broomfield, CO 80021
                                                                          Invoice Date                                            May 01, 2019

  SAM LEVIN INC. DBA LEVIN FURNITURE
  301 FITZ HENRY RD.
  SMITHTON PA 15479
                                                                          How to reach CenturyLink:
                                                                          877-453-8353
                                                                          Billing@centurylink.com

 Invoice of Level 3 Communications, LLC, a CenturyLink company

                                                                            Bill-At-A-Glance
  Check out the MyLevel3 customer portal!
                                                                            Previous Statement Balance                             36,377.67
  Learn how to manage your CenturyLink services
                                                                            Payments                                                     0.00
  and account online, anytime using MyLevel3:
                                                                            Credits/Adjustments                                        (3.93)
  www.centurylink.com/business/login
                                                                            Amount Past Due                                        36,373.74
  Going Green has never been easier with
  CenturyLink's paperless invoices. Sign up and                             Current Charges                                         5,881.34
  receive your invoice via MyLevel3. It's easy, go to:                      Finance Charges                                           442.82
  www.centurylink.com/business/login and select
  Billing > Invoice Management > Setup > Paperless                          Total Amount Due                 USD                   42,697.90
  Billing. If you prefer to receive it via email call the                   Your invoice reflects an amount past due. If you have not
  number at the top of your invoice. Thank you for                          already done so, please pay total amount due in
  Going Green!                                                              accordance with your payment terms.




                                                              News You Can Use
  MyLevel3 gives you the ability to view, download, validate and analyze your invoices, manage billing disputes and
  requests, and pay your bills online. And with the new intuitive dashboard design, you have instant access to all of
  these features directly from your homepage. Visit www.centurylink.com/business/login today to learn more about all of
  the ways MyLevel3 can help make your billing process faster and easier than ever before.




                                                                          Remittance - We appreciate your business!
                                                                          Name                 SAM LEVIN INC. DBA LEVIN FURNITURE
                                                                          Billing Account Number                       1-DHPNDK 4
                                                                          Invoice Number                                  80425754
                                                                          Payment Due                                  May 31, 2019



                                                                          Total Amount Due                      USD                    42,697.90

Pay your bill online at: www.centurylink.com/business/login
                                                                          Amount Enclosed:
     Level 3 Communications, LLC
     PO Box 910182                                                   •   Detach and enclose this portion with your payment
     Denver, CO 80291-0182                                           •   Make check payable to Level 3 Communications, LLC
                                                                     •   Write the invoice number on the check
                                                                     •   Mail check to address noted in this Remittance section


    190531 000000080425754 00000000000001487542 4 2 00004269790 1
                                 Case 20-10553-CSS                         Doc 760-4                 Filed 07/08/20              Page 51 of 87                        Page 2 of 6
                                                                                                               Billing Account Number                                 1-DHPNDK
                                                                                                               Invoice Number                                           80425754
                                                                                                               Invoice Date                                          May 01, 2019



1. What is PICC?                                                                                     9.    How will credits appear on my invoice?
 PICC can also be called Carrier Line Charge. The Federal Communications Commission                  Credits will appear in the Credits sec ion of he invoice. Credits are identified with
(FCC) mandated that all long distance companies pay he local telephone company a                     brackets surrounding the amount.
monthly PICC on most of your telephone lines. This charge is passed to you and may
increase or decrease from time to time.                                                              10. What is a Payphone Surcharge?
2. What is the Federal Universal Service Fund Surcharge?                                             The Payphone Surcharge compensates the payphone owner for the use of their
Federal Universal Service Fund Surcharge is the recovery of the amount due to the Federal            phones. This surcharge is mandated by the FCC and applies to all completed calls
Universal Service Fund. Universal service is a Federal Communications Commission (FCC)               placed from a payphone when using toll-free numbers or any similar access codes.
program designed to ensure affordable access to telecommunications services to                       These calls are identified with a “H” next to the call amount in the Usage Detail
low-income customers, rural areas, school and libraries, and rural heal hcare facilities. The        section.
Federal Universal Service fund was established by Congress in order to promote and
encourage telecommunications infrastructure and service availability nationwide. All
telecommunications providers that offer interstate and interna ional voice and data, private         11. What is a Minimum Usage Charge?
line, directory assistance and other regulated services in the United States are required by         A Minimum Usage Charge is the difference between your monthly usage
the FCC to contribute on an equitable and nondiscriminatory basis to the Federal Universal           guarantee, as agreed upon in your Service Contract, and your monthly usage plus
Service Fund.                                                                                        applicable monthly recurring charges. This charge will only appear on your invoice
                                                                                                     if your monthly usage falls below your monthly usage guarantee.
3. What is the Cost Recovery Fee?
A Cost Recovery Fee allows CenturyLink to recover regulatory fees and expenses incurred              12. How do I submit a dispute?
by CenturyLink such as FCC regulatory fees, federal regulatory fees to fund programs,                If you have any ques ions or concerns about your invoice, please contact the Billing
various State Public Utilities Commission (PUC) fees, various state business licenses, and           Inquiry Department at 877-453-8353 or through he MyLevel3 customer portal
various state annual regulatory fees.
                                                                                                     (www.centurylink.com/business/login). CenturyLink must be notified and receive a
4. What is the Property Surcharge?                                                                   written explanation for the disputed charges within 30 days of the due date. The
A Property Surcharge allows CenturyLink to recover a portion of the property tax it pays to          written explanation of the dispute must include the following information:
state and local jurisdictions.                                                                                   • Account name and number
5. What is the MyLevel3 customer portal?                                                                         • Date of invoice
The MyLevel3 customer portal provides you with convenient and secure billing options. You                        • Amount of disputed charges
can:                                                                                                             • Type of disputed charges
            • View, download and analyze your CenturyLink invoices                                               • Reason charges are being disputed
            • Pay your invoices easily online with the option to set up recurring payments           Upon our receipt of such notification and written explanation, we will begin
            • Submit and manage billing inquiries, disputes and requests                             investigating the reason the charges are being disputed.
            • Create standard and custom reports                                                     Any unpaid charges will accrue late fees and the settlement of the late fees will be
            • “Go green” by turning off your paper invoice                                           addressed upon the resolution of the disputed charges.
Not a current Portal user? Visit www.centurylink.com/business/login for more information on
how to register. For any questions related to the portal, email
PortalAccess@centurylink.com or call 877-453-8353.                                                   13. How do I submit a disconnect request?
                                                                                                     Customer initiated disconnect requests can be submitted through MyLevel3 at:
6. When is my invoice available in MyLevel3?                                                         www.centurylink.com/business/login or
You can view your invoice in MyLevel3 approximately 3 to 5 days after your Invoice Date.             www.centurylink.com/business/help/customer-center/requesting-disconnects.html
Your Invoice Date is shown on the top right corner of your invoice.
                                                                                                     The service(s) you request to be disconnected will have an estimated Bill Stop Date
7. What is a Prorate?                                                                                of 30 days from the received date of he request unless the requested date is
Some products and services are billed one month in advance. If you sign up for one of these          greater than 30 days from the received date or your contract states otherwise.
services in the middle of your billing period, your charges for that time period will be less than   Any subsequent requests for assistance or questions can be emailed directly to
a full month’s charge. This partial month charge is called a prorate.                                disconnects@centurylink.com.
8. When is my invoice due?
Your invoice is due upon receipt unless payment terms are specifically identified in your            14. How do I use the Telecommunication Relay Service (TRS)?
Master Services Agreement. If the total amount is not paid on time, your account is                  To utilize the TRS system, simply dial 711. For additional information, consult the
considered past due. Failure to pay a past due amount is considered a material breach of             FCC website: http://www.fcc.gov/cgb/dro/trs.html
contract and may result in suspension of service and subsequent termination of your service
contract.                                                                                            Level 3 Communications, LLC Tax ID: GST/HST#: 84539 3941 RT 0001 QST#:
                                                                                                     1214162918
Level 3 Communications, LLC is a disregarded entity for U.S. federal tax purposes
into Level 3 Financing, Inc. Federal Tax Id XX-XXXXXXX
                               Case 20-10553-CSS                          Doc 760-4              Filed 07/08/20            Page 52 of 87                           Page 3 of 6
                                                                                                            Billing Account Number                                 1-DHPNDK
                                                                                                            Invoice Number                                           80425754
                                                                                                            Invoice Date                                          May 01, 2019


                                                        SAM LEVIN INC. DBA LEVIN FURNITURE

               CHARGE SUMMARY                                                                                                            AGING
Recurring Charges                                          4,816.78                                         Current                                                   11,760.32
Non-Recurring Charges                                          0.00                                         0-30 Days                                                  5,987.25
Usage Charges                                                 31.96                                         31-60 Days                                                 6,090.74
Taxes, Fees and Surcharges                                 1,032.60                                         61-90 Days                                                 6,167.27
                                                                                                            Over 90 Days                                              12,692.32
Total Current Charges USD*                                 5,881.34
                                                                                                            Amount Due                                                42,697.90
*Total Current Charges USD excludes finance charges




                                                               OUTSTANDING BALANCE
Invoice                                     Invoice                  Invoice              Credits/                                       Finance                 Total Amount
Date                                        Number                   Amount           Adjustments               Payments                 Charges                     Due USD
Sep 01, 2018                               73111408                   5,849.31                     0.00          (5,849.31)                   87.74                      87.74
Nov 01, 2018                               74913423                   5,907.61                     0.00                0.00                  443.05                   6,350.66
Dec 01, 2018                               75865792                   5,899.92                     0.00                0.00                  354.00                   6,253 92
Jan 01, 2019                               76761193                   5,901.68                     0.00                0.00                  265.59                   6,167 27
Feb 01, 2019                               77722347                   5,913.34                     0.00                0.00                  177.40                   6,090.74
Mar 01, 2019                               78603071                   5,898.77                     0.00                0.00                   88.48                   5,987 25
Apr 01, 2019                               79466301                   5,882.91                   (3.93)                0.00                    0.00                   5,878 98
Apr 30, 2019                                 744688                      (3.93)                    0.00                3.93                    0.00                       0 00
May 01, 2019                               80425754                   5,881.34                     0.00                0.00                    0.00                   5,881 34
                                                                     47,130.95                   (3.93)          (5,845.38)                1,416.26                  42,697.90


                                                             CURRENT MONTH CREDITS
                                                                                                                                                  Taxes,
Invoice #               Service Date                                                                                                               Fees,
Service ID              Description                                               Ticket Number/Reason Code                   Amount          Surcharges                Total
79466301                Apr 01, 2019 - Apr 01, 2019
 8007070589             Toll Free - Intrastate - Credit Adjustment                16277887 - Incorrect Usage Rate                 (3.55)                (0.38)          (3.93)
Total Credits                                                                                                                     (3.55)                (0.38)          (3.93)


                                                       TAXES, FEES AND SURCHARGES
                                                               Federal /
                                                           International                State             County               City                    Other            Total
Taxes
Federal Excise Tax                                                    28.42               0.00                0.00                0.00                   0.00            28.42
State and Local Taxes                                                   0.00           182.86                 0.00                1.51                   0.00           184.37

                                          Total Taxes                 28.42            182.86                 0.00                1.51                   0.00           212.79

Fees and Surcharges
Federal Universal Service Fund Surcharge                             327.47               0.00                0.00                0.00                   0.00           327.47
State Universal Service Fund Surcharge                                  0.00              0.72                0.00                0.00                   0.00             0.72
State and Local Surcharges                                              0.00           157.14                 0.00                0.00                   0.00           157.14
State and Local 911 Fees                                                0.00             95.70                0.00                0.00                   0.00            95.70
Administrative Expense Fee                                            23.34               0.00                0.00                0.00                   0.00            23.34
Property Surcharge                                                      0.00           111.89                 0.00                0.00                   0.00           111.89
Cost Recovery Fee                                                       0.00             79.34                0.00                0.00                   0.00            79.34
Franchise Cost Recovery                                                 0.00             24.21                0.00                0.00                   0.00            24.21

                         Total Fees and Surcharges                   350.81            469.00                 0.00                0.00                   0.00           819.81


Total Taxes, Fees and Surcharges                                     379.23            651.86                 0.00                1.51                   0.00         1,032.60


                                                                     PRODUCT SUMMARY
                                                                                                                                           Taxes, Fees,
Product                                                                                                               Amount                Surcharges                   Total
IP and Data Services                              Recurring Charges                                                    2,033.83                       450.39          2,484.22
                                                                               Total IP and Data Services              2,033.83                       450.39          2,484.22
Voice Services                                    Usage Charges                                                           31.96                         4.36             36.32
                                                  Recurring Charges                                                    2,782.95                       577.85          3,360.80
                                                                                    Total Voice Services               2,814.91                       582.21          3,397.12
Total Current Charges                                                                                                  4,848.74                  1,032.60             5,881.34
                             Case 20-10553-CSS                     Doc 760-4            Filed 07/08/20              Page 53 of 87                     Page 4 of 6
                                                                                                     Billing Account Number                           1-DHPNDK
                                                                                                     Invoice Number                                     80425754
                                                                                                     Invoice Date                                    May 01, 2019


                                                   SAM LEVIN INC. DBA LEVIN FURNITURE


                                                             LOCATION SUMMARY
                                                                                                                                Taxes, Fees,
                                                         Charge Type                                           Amount            Surcharges                  Total
301 FITZ HENRY RD, SMITHTON, PA
IP and Data Services                                      Recurring Charges                                     2,033.83                450.39            2,484.22
Voice Services                                            Recurring Charges                                     1,396.95                171.12            1,568.07
Voice Services                                            Usage Charges                                             0.05                  0.01                0.06
                                                        Total 301 FITZ HENRY RD, SMITHTON, PA                   3,430.83                621.52            4,052.35
301 FITZ HENRY RD., Smithton, PA
Voice Services                                            Recurring Charges                                     1,385.00                406.40            1,791.40
                                                         Total 301 FITZ HENRY RD., Smithton, PA                 1,385.00                406.40            1,791.40
TMP, tmp, CO
Voice Services                                           Recurring Charges                                          1.00                   0.33               1.33
Voice Services                                           Usage Charges                                             31.91                   4.35              36.26
                                                                               Total TMP, tmp, CO                  32.91                   4.68              37.59
Total Charges                                                                                                   4,848.74              1,032.60            5,881.34


                                                        ACCOUNT LEVEL CHARGES
                                                                                                                               Taxes, Fees,
   Billing Period                  Charge Description                                         Units             Amount          Surcharges                   Total
 1-DHPNDK SAM LEVIN INC. DBA LEVIN FURNITURE
  May 01, 2019 - May 31, 2019 BBNG89590 69 CCP Flat                                                  1             897.00              233.57             1,130 57
  May 01, 2019 - May 31, 2019 BBNG89593 40000 Pre-Paid Minutes                                       1             488.00              172.83               660 83
  Apr 01, 2019 - Apr 30, 2019 Usage Commitment Shortfall                                             1               0.00                0.00                 0 00

Total Account Level Charges                                                                                      1,385.00              406.40             1,791.40


                                                             DISCOUNT SUMMARY
                                                                                         Eligible            Discount         Disbursement
Discount                                                                                 Amount            Percentage               Percent                  Total

PRE-PAID MINUTES                                                                             9,653                                                         (121.63)
Total Discount                                                                                                                                             (121.63)


                                                        USAGE TOTAL BY NUMBERS
                                                                             Number                          Minutes                 Count               Amount
 301 FITZ HENRY RD                                                           7248722050                           0:00                   447                   0.00
                                                                             7248722050                       9,654:36                 2,282                 121.65
 tmp                                                                         8007070589                         673:00                   238                  31.90
 301 FITZ HENRY RD                                                           BBNG96607                            1:54                     1                   0.02
                                                                                        Subtotal             10,329:30                 2,968                 153.58
                                                                      Taxes, Fees and Surcharges                                                               4.36
                                                                                        Discount                                                           (121.63)
                                             Total 1-DHPNDK:                                                                                                  36.31
Total Usage                                                                                                  10,329:30                 2,968                  36.32
Please note that the voice usage summaries have been calculated from the accumulation of each summarized usage record and then rounded. The invoice total has been
calculated from the accumulation of each rounded summarized usage record. This may cause a variance between invoice sections. The actual amount charged for Usage is
in the Charge Summary.

                                                           USAGE BY USAGE TYPE
Description                                                                                                    Minutes                  Count            Amount
IntraCompany Usage                                                                                                  0:00                     1                 0.00
Local Usage                                                                                                         0:00                   446                 0.00
Long Distance Usage - Interstate                                                                                3,496:30                   761                44.06
Long Distance Usage - Intrastate                                                                                6,160:00                 1,522                77.61
Toll Free - Interstate                                                                                            116:12                    52                 4.06
Toll Free - Intrastate                                                                                            556:48                   186                27.84
                                                                                        Subtotal               10,329:30                 2,968               153.58
                                                                      Taxes, Fees and Surcharges                                                               4.36
                                                                                        Discount                                                           (121.63)
Total Usage                                                                                                    10,329:30                 2,968                36.31

Please note that the voice usage summaries have been calculated from the accumulation of each summarized usage record and then rounded. The invoice total has been
calculated from the accumulation of each rounded summarized usage record. This may cause a variance between invoice sections. The actual amount charged for Usage is
in the Charge Summary.
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 54 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 55 of 87
                         Case 20-10553-CSS                    Doc 760-4      Filed 07/08/20           Page 56 of 87
                                                                          Invoice                                                   Page 1 of 7
                                                                          Billing Account Number                                   1-DHPNDK
                                                                          Invoice Number                                             81327297
                                                                          Payment Due                                             July 01, 2019
 1025 Eldorado Blvd., Broomfield, CO 80021
                                                                          Invoice Date                                            June 01, 2019

  SAM LEVIN INC. DBA LEVIN FURNITURE
  301 FITZ HENRY RD.
  SMITHTON PA 15479
                                                                          How to reach CenturyLink:
                                                                          877-453-8353
                                                                          Billing@centurylink.com

 Invoice of Level 3 Communications, LLC, a CenturyLink company

                                                                            Bill-At-A-Glance
  Check out the MyLevel3 customer portal!
                                                                            Previous Statement Balance                              42,697.90
  Learn how to manage your CenturyLink services
                                                                            Payments                                                     0.00
  and account online, anytime using MyLevel3:
                                                                            Credits/Adjustments                                          0.00
  www.centurylink.com/business/login
                                                                            Amount Past Due                                         42,697.90
  Going Green has never been easier with
  CenturyLink's paperless invoices. Sign up and                             Current Charges                                          5,877.49
  receive your invoice via MyLevel3. It's easy, go to:                      Finance Charges                                            531.00
  www.centurylink.com/business/login and select
  Billing > Invoice Management > Setup > Paperless                          Total Amount Due                 USD                   49,106.39
  Billing. If you prefer to receive it via email call the                   Your invoice reflects an amount past due. If you have not
  number at the top of your invoice. Thank you for                          already done so, please pay total amount due in
  Going Green!                                                              accordance with your payment terms.




                                                              News You Can Use
  MyLevel3 gives you the ability to view, download, validate and analyze your invoices, manage billing disputes and
  requests, and pay your bills online. And with the new intuitive dashboard design, you have instant access to all of
  these features directly from your homepage. Visit www.centurylink.com/business/login today to learn more about all of
  the ways MyLevel3 can help make your billing process faster and easier than ever before.




                                                                          Remittance - We appreciate your business!
                                                                          Name                 SAM LEVIN INC. DBA LEVIN FURNITURE
                                                                          Billing Account Number                       1-DHPNDK 4
                                                                          Invoice Number                                  81327297
                                                                          Payment Due                                  July 01, 2019



                                                                          Total Amount Due                      USD                     49,106.39

Pay your bill online at: www.centurylink.com/business/login
                                                                          Amount Enclosed:
     Level 3 Communications, LLC
     PO Box 910182                                                   •   Detach and enclose this portion with your payment
     Denver, CO 80291-0182                                           •   Make check payable to Level 3 Communications, LLC
                                                                     •   Write the invoice number on the check
                                                                     •   Mail check to address noted in this Remittance section


    190701 000000081327297 00000000000001487542 4 2 00004910639 6
                                 Case 20-10553-CSS                         Doc 760-4                 Filed 07/08/20              Page 57 of 87                         Page 2 of 7
                                                                                                               Billing Account Number                                  1-DHPNDK
                                                                                                               Invoice Number                                            81327297
                                                                                                               Invoice Date                                           Jun 01, 2019



1. What is PICC?                                                                                     9.    How will credits appear on my invoice?
 PICC can also be called Carrier Line Charge. The Federal Communications Commission                  Credits will appear in the Credits sec ion of he invoice. Credits are identified with
(FCC) mandated that all long distance companies pay he local telephone company a                     brackets surrounding the amount.
monthly PICC on most of your telephone lines. This charge is passed to you and may
increase or decrease from time to time.                                                              10. What is a Payphone Surcharge?
2. What is the Federal Universal Service Fund Surcharge?                                             The Payphone Surcharge compensates the payphone owner for the use of their
Federal Universal Service Fund Surcharge is the recovery of the amount due to the Federal            phones. This surcharge is mandated by the FCC and applies to all completed calls
Universal Service Fund. Universal service is a Federal Communications Commission (FCC)               placed from a payphone when using toll-free numbers or any similar access codes.
program designed to ensure affordable access to telecommunications services to                       These calls are identified with a “H” next to the call amount in the Usage Detail
low-income customers, rural areas, school and libraries, and rural heal hcare facilities. The        section.
Federal Universal Service fund was established by Congress in order to promote and
encourage telecommunications infrastructure and service availability nationwide. All
telecommunications providers that offer interstate and interna ional voice and data, private         11. What is a Minimum Usage Charge?
line, directory assistance and other regulated services in the United States are required by         A Minimum Usage Charge is the difference between your monthly usage
the FCC to contribute on an equitable and nondiscriminatory basis to the Federal Universal           guarantee, as agreed upon in your Service Contract, and your monthly usage plus
Service Fund.                                                                                        applicable monthly recurring charges. This charge will only appear on your invoice
                                                                                                     if your monthly usage falls below your monthly usage guarantee.
3. What is the Cost Recovery Fee?
A Cost Recovery Fee allows CenturyLink to recover regulatory fees and expenses incurred              12. How do I submit a dispute?
by CenturyLink such as FCC regulatory fees, federal regulatory fees to fund programs,                If you have any ques ions or concerns about your invoice, please contact the Billing
various State Public Utilities Commission (PUC) fees, various state business licenses, and           Inquiry Department at 877-453-8353 or through he MyLevel3 customer portal
various state annual regulatory fees.
                                                                                                     (www.centurylink.com/business/login). CenturyLink must be notified and receive a
4. What is the Property Surcharge?                                                                   written explanation for the disputed charges within 30 days of the due date. The
A Property Surcharge allows CenturyLink to recover a portion of the property tax it pays to          written explanation of the dispute must include the following information:
state and local jurisdictions.                                                                                   • Account name and number
5. What is the MyLevel3 customer portal?                                                                         • Date of invoice
The MyLevel3 customer portal provides you with convenient and secure billing options. You                        • Amount of disputed charges
can:                                                                                                             • Type of disputed charges
            • View, download and analyze your CenturyLink invoices                                               • Reason charges are being disputed
            • Pay your invoices easily online with the option to set up recurring payments           Upon our receipt of such notification and written explanation, we will begin
            • Submit and manage billing inquiries, disputes and requests                             investigating the reason the charges are being disputed.
            • Create standard and custom reports                                                     Any unpaid charges will accrue late fees and the settlement of the late fees will be
            • “Go green” by turning off your paper invoice                                           addressed upon the resolution of the disputed charges.
Not a current Portal user? Visit www.centurylink.com/business/login for more information on
how to register. For any questions related to the portal, email
PortalAccess@centurylink.com or call 877-453-8353.                                                   13. How do I submit a disconnect request?
                                                                                                     Customer initiated disconnect requests can be submitted through MyLevel3 at:
6. When is my invoice available in MyLevel3?                                                         www.centurylink.com/business/login or
You can view your invoice in MyLevel3 approximately 3 to 5 days after your Invoice Date.             www.centurylink.com/business/help/customer-center/requesting-disconnects.html
Your Invoice Date is shown on the top right corner of your invoice.
                                                                                                     The service(s) you request to be disconnected will have an estimated Bill Stop Date
7. What is a Prorate?                                                                                of 30 days from the received date of he request unless the requested date is
Some products and services are billed one month in advance. If you sign up for one of these          greater than 30 days from the received date or your contract states otherwise.
services in the middle of your billing period, your charges for that time period will be less than   Any subsequent requests for assistance or questions can be emailed directly to
a full month’s charge. This partial month charge is called a prorate.                                disconnects@centurylink.com.
8. When is my invoice due?
Your invoice is due upon receipt unless payment terms are specifically identified in your            14. How do I use the Telecommunication Relay Service (TRS)?
Master Services Agreement. If the total amount is not paid on time, your account is                  To utilize the TRS system, simply dial 711. For additional information, consult the
considered past due. Failure to pay a past due amount is considered a material breach of             FCC website: http://www.fcc.gov/cgb/dro/trs.html
contract and may result in suspension of service and subsequent termination of your service
contract.                                                                                            Level 3 Communications, LLC Tax ID: GST/HST#: 84539 3941 RT 0001 QST#:
                                                                                                     1214162918
Level 3 Communications, LLC is a disregarded entity for U.S. federal tax purposes
into Level 3 Financing, Inc. Federal Tax Id XX-XXXXXXX
                             Case 20-10553-CSS                        Doc 760-4              Filed 07/08/20            Page 58 of 87                        Page 3 of 7
                                                                                                        Billing Account Number                              1-DHPNDK
                                                                                                        Invoice Number                                        81327297
                                                                                                        Invoice Date                                       Jun 01, 2019


                                                       SAM LEVIN INC. DBA LEVIN FURNITURE

               CHARGE SUMMARY                                                                                                        AGING
Recurring Charges                                       4,816.78                                        Current                                                11,758.83
Non-Recurring Charges                                       0.00                                        0-30 Days                                               5,967.16
Usage Charges                                              28.49                                        31-60 Days                                                  0.00
Taxes, Fees and Surcharges                              1,032.22                                        61-90 Days                                             12,255.17
                                                                                                        Over 90 Days                                           19,125.23
Total Current Charges USD*                              5,877.49
                                                                                                        Amount Due                                             49,106.39
*Total Current Charges USD excludes finance charges




                                                           OUTSTANDING BALANCE
Invoice                                    Invoice             Invoice                Credits/                                       Finance              Total Amount
Date                                       Number              Amount             Adjustments               Payments                 Charges                  Due USD
Sep 01, 2018                             73111408               5,849.31                       0.00          (5,849.31)                 87.74                     87.74
Nov 01, 2018                             74913423               5,907.61                       0.00                0.00                531.66                  6,439 27
Dec 01, 2018                             75865792               5,899.92                       0.00                0.00                442.50                  6,342.42
Jan 01, 2019                             76761193               5,901.68                       0.00                0.00                354.12                  6,255 80
Feb 01, 2019                             77722347               5,913.34                       0.00                0.00                266.10                  6,179.44
Mar 01, 2019                             78603071               5,898.77                       0.00                0.00                176.96                  6,075.73
Apr 01, 2019                             79466301               5,882.91                     (3.93)                0.00                 88.18                  5,967.16
May 01, 2019                             80425754               5,881.34                       0.00                0.00                  0.00                  5,881 34
Jun 01, 2019                             81327297               5,877.49                       0.00                0.00                  0.00                  5,877.49
                                                               53,012.37                     (3.93)          (5,849.31)              1,947.26                 49,106.39


                                                     TAXES, FEES AND SURCHARGES
                                                            Federal /
                                                        International               State             County              City                   Other           Total
Taxes
Federal Excise Tax                                                 28.42              0.00                0.00                0.00                 0.00           28.42
State and Local Taxes                                               0.00           182.81                 0.00                1.34                 0.00          184.15

                                         Total Taxes               28.42           182.81                 0.00                1.34                 0.00          212.57

Fees and Surcharges
Federal Universal Service Fund Surcharge                       327.40                 0.00                0.00                0.00                 0.00          327.40
State Universal Service Fund Surcharge                              0.00              0.64                0.00                0.00                 0.00            0.64
State and Local Surcharges                                          0.00           157.17                 0.00                0.00                 0.00          157.17
State and Local 911 Fees                                            0.00             95.70                0.00                0.00                 0.00           95.70
Administrative Expense Fee                                         23.34              0.00                0.00                0.00                 0.00           23.34
Property Surcharge                                                  0.00           111.87                 0.00                0.00                 0.00          111.87
Cost Recovery Fee                                                   0.00             79.32                0.00                0.00                 0.00           79.32
Franchise Cost Recovery                                             0.00             24.21                0.00                0.00                 0.00           24.21

                        Total Fees and Surcharges              350.74              468.91                 0.00                0.00                 0.00          819.65


Total Taxes, Fees and Surcharges                               379.16              651.72                 0.00                1.34                 0.00        1,032.22


                                                               PRODUCT SUMMARY
                                                                                                                                      Taxes, Fees,
Product                                                                                                           Amount               Surcharges                 Total
IP and Data Services                           Recurring Charges                                                   2,033.83                     450.39         2,484.22
                                                                           Total IP and Data Services              2,033.83                     450.39         2,484.22
Voice Services                                 Usage Charges                                                          28.49                       3.98            32.47
                                               Recurring Charges                                                   2,782.95                     577.85         3,360.80
                                                                                Total Voice Services               2,811.44                     581.83         3,393.27
Total Current Charges                                                                                              4,845.27                1,032.22            5,877.49


                                                              LOCATION SUMMARY
                                                                                                                                      Taxes, Fees,
                                                          Charge Type                                             Amount               Surcharges                Total
301 FITZ HENRY RD, SMITHTON, PA
IP and Data Services                                      Recurring Charges                                        2,033.83                     450.39         2,484.22
Voice Services                                            Usage Charges                                                0.51                       0.24             0.75
Voice Services                                            Recurring Charges                                        1,396.95                     171.12         1,568.07
                             Case 20-10553-CSS                     Doc 760-4            Filed 07/08/20              Page 59 of 87                     Page 4 of 7
                                                                                                     Billing Account Number                           1-DHPNDK
                                                                                                     Invoice Number                                     81327297
                                                                                                     Invoice Date                                    Jun 01, 2019


                                                   SAM LEVIN INC. DBA LEVIN FURNITURE


                                                             LOCATION SUMMARY
                                                                                                                                Taxes, Fees,
                                                         Charge Type                                           Amount            Surcharges                  Total
                                                        Total 301 FITZ HENRY RD, SMITHTON, PA                   3,431.29                621.75            4,053.04
301 FITZ HENRY RD., Smithton, PA
Voice Services                                            Recurring Charges                                     1,385.00                406.40            1,791.40
                                                         Total 301 FITZ HENRY RD., Smithton, PA                 1,385.00                406.40            1,791.40
TMP, tmp, CO
Voice Services                                           Usage Charges                                             27.98                   3.74              31.72
Voice Services                                           Recurring Charges                                          1.00                   0.33               1.33
                                                                               Total TMP, tmp, CO                  28.98                   4.07              33.05
Total Charges                                                                                                   4,845.27              1,032.22            5,877.49


                                                        ACCOUNT LEVEL CHARGES
                                                                                                                               Taxes, Fees,
   Billing Period                  Charge Description                                         Units             Amount          Surcharges                   Total
 1-DHPNDK SAM LEVIN INC. DBA LEVIN FURNITURE
  Jun 01, 2019 - Jun 30, 2019 BBNG89590 69 CCP Flat                                                  1             897.00              233.57             1,130 57
  Jun 01, 2019 - Jun 30, 2019 BBNG89593 40000 Pre-Paid Minutes                                       1             488.00              172.83               660 83
  May 01, 2019 - May 31, 2019 Usage Commitment Shortfall                                             1               0.00                0.00                 0 00

Total Account Level Charges                                                                                      1,385.00              406.40             1,791.40


                                                             DISCOUNT SUMMARY
                                                                                         Eligible            Discount         Disbursement
Discount                                                                                 Amount            Percentage               Percent                  Total

PRE-PAID MINUTES                                                                            10,698                                                         (134.80)
Total Discount                                                                                                                                             (134.80)


                                                        USAGE TOTAL BY NUMBERS
                                                                             Number                          Minutes                 Count               Amount
 301 FITZ HENRY RD                                                           7248722050                           0:00                   487                   0.00
                                                                             7248722050                      10,723:36                 2,252                 135.21
 tmp                                                                         8007070589                         587:24                   200                  27.98
 301 FITZ HENRY RD                                                           BBNG96607                            6:42                     6                   0.08
                                                                                        Subtotal             11,317:42                 2,945                 163.28
                                                                      Taxes, Fees and Surcharges                                                               3.98
                                                                                        Discount                                                           (134.80)
                                             Total 1-DHPNDK:                                                                                                  32.46
Total Usage                                                                                                  11,317:42                 2,945                  32.47
Please note that the voice usage summaries have been calculated from the accumulation of each summarized usage record and then rounded. The invoice total has been
calculated from the accumulation of each rounded summarized usage record. This may cause a variance between invoice sections. The actual amount charged for Usage is
in the Charge Summary.

                                                           USAGE BY USAGE TYPE
Description                                                                                                    Minutes                  Count            Amount
Local Usage                                                                                                         0:00                   487                 0.00
Long Distance Usage - Interstate                                                                                4,011:30                   712                50.64
Long Distance Usage - Intrastate                                                                                6,718:48                 1,546                84.65
Toll Free - Interstate                                                                                             92:18                    46                 3.23
Toll Free - Intrastate                                                                                            495:06                   154                24.75
                                                                                        Subtotal               11,317:42                 2,945               163.28
                                                                      Taxes, Fees and Surcharges                                                               3.98
                                                                                        Discount                                                           (134.80)
Total Usage                                                                                                    11,317:42                 2,945                32.46

Please note that the voice usage summaries have been calculated from the accumulation of each summarized usage record and then rounded. The invoice total has been
calculated from the accumulation of each rounded summarized usage record. This may cause a variance between invoice sections. The actual amount charged for Usage is
in the Charge Summary.
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 60 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 61 of 87
                      Case 20-10553-CSS             Doc 760-4       Filed 07/08/20        Page 62 of 87




Customer Notice/ Annual Rate Increase

Due to changes in the industry and increased costs, CenturyLink is implementing a policy to increase MRC rates up to 5%
annually for all out-of-term Services provided on a month-to-month basis. If your Services are or will be out-of-term and
provided on a month-to-month basis within the next 12 months, they are eligible for this re-rate. This rate increase will go
into effect (i) on or after your July invoice if your Services are currently month-to-month or (ii) on the invoice after the first
full billing cycle after your Services come out of term (collectively “Re-Rate Date”).

Some Services may be subject to an additional increase. If your Services are impacted by an additional increase, you will
receive a separate communication regarding the additional rate increase for those Services.

No action is needed on your part to effectuate this rate change; it will occur automatically on or after the Re-Rate
Date. Alternatively, the impacted Services may also be renewed by the placement of a renewal order for a new Service
Term and new monthly recurring charges. To obtain new pricing or place a renewal order, please contact your Client
Support Manager assigned to your account or Customer Service at CustomerCare@CenturyLink.com.

If you do not wish to continue the Services, you may follow the termination process outlined in your contract
documentation for such Services. You will be liable for the increase in charges associated with the change to
month-to-month rates to the extent that your Services continue on a month-to-month basis after the Re-Rate Date.

Please contact Customer Service at CustomerCare@CenturyLink.com with any questions about the change.
                         Case 20-10553-CSS                    Doc 760-4      Filed 07/08/20           Page 63 of 87
                                                                          Invoice                                                  Page 1 of 6
                                                                          Billing Account Number                                  1-DHPNDK
                                                                          Invoice Number                                             82206576
                                                                          Payment Due                                             July 31, 2019
 1025 Eldorado Blvd., Broomfield, CO 80021
                                                                          Invoice Date                                            July 01, 2019

  SAM LEVIN INC. DBA LEVIN FURNITURE
  301 FITZ HENRY RD.
  SMITHTON PA 15479
                                                                          How to reach CenturyLink:
                                                                          877-453-8353
                                                                          Billing@centurylink.com

 Invoice of Level 3 Communications, LLC, a CenturyLink company

                                                                            Bill-At-A-Glance
  Check out the MyLevel3 customer portal!
                                                                            Previous Statement Balance                             49,106.39
  Learn how to manage your CenturyLink services
                                                                            Payments                                                    0.00
  and account online, anytime using MyLevel3:
                                                                            Credits/Adjustments                                         0.00
  www.centurylink.com/business/login
                                                                            Amount Past Due                                        49,106.39
  Going Green has never been easier with
  CenturyLink's paperless invoices. Sign up and                             Current Charges                                         6,047.99
  receive your invoice via MyLevel3. It's easy, go to:                      Finance Charges                                           619.22
  www.centurylink.com/business/login and select
  Billing > Invoice Management > Setup > Paperless                          Total Amount Due                 USD                   55,773.60
  Billing. If you prefer to receive it via email call the                   Your invoice reflects an amount past due. If you have not
  number at the top of your invoice. Thank you for                          already done so, please pay total amount due in
  Going Green!                                                              accordance with your payment terms.




                                                              News You Can Use
  MyLevel3 gives you the ability to view, download, validate and analyze your invoices, manage billing disputes and
  requests, and pay your bills online. And with the new intuitive dashboard design, you have instant access to all of
  these features directly from your homepage. Visit www.centurylink.com/business/login today to learn more about all of
  the ways MyLevel3 can help make your billing process faster and easier than ever before.




                                                                          Remittance - We appreciate your business!
                                                                          Name                 SAM LEVIN INC. DBA LEVIN FURNITURE
                                                                          Billing Account Number                       1-DHPNDK 4
                                                                          Invoice Number                                  82206576
                                                                          Payment Due                                  July 31, 2019



                                                                          Total Amount Due                      USD                     55,773.60

Pay your bill online at: www.centurylink.com/business/login
                                                                          Amount Enclosed:
     Level 3 Communications, LLC
     PO Box 910182                                                   •   Detach and enclose this portion with your payment
     Denver, CO 80291-0182                                           •   Make check payable to Level 3 Communications, LLC
                                                                     •   Write the invoice number on the check
                                                                     •   Mail check to address noted in this Remittance section


    190731 000000082206576 00000000000001487542 4 2 00005577360 8
                                 Case 20-10553-CSS                         Doc 760-4                 Filed 07/08/20              Page 64 of 87                          Page 2 of 6
                                                                                                               Billing Account Number                                  1-DHPNDK
                                                                                                               Invoice Number                                            82206576
                                                                                                               Invoice Date                                            Jul 01, 2019



1. What is PICC?                                                                                     9.    How will credits appear on my invoice?
 PICC can also be called Carrier Line Charge. The Federal Communications Commission                  Credits will appear in the Credits sec ion of he invoice. Credits are identified with
(FCC) mandated that all long distance companies pay he local telephone company a                     brackets surrounding the amount.
monthly PICC on most of your telephone lines. This charge is passed to you and may
increase or decrease from time to time.                                                              10. What is a Payphone Surcharge?
2. What is the Federal Universal Service Fund Surcharge?                                             The Payphone Surcharge compensates the payphone owner for the use of their
Federal Universal Service Fund Surcharge is the recovery of the amount due to the Federal            phones. This surcharge is mandated by the FCC and applies to all completed calls
Universal Service Fund. Universal service is a Federal Communications Commission (FCC)               placed from a payphone when using toll-free numbers or any similar access codes.
program designed to ensure affordable access to telecommunications services to                       These calls are identified with a “H” next to the call amount in the Usage Detail
low-income customers, rural areas, school and libraries, and rural heal hcare facilities. The        section.
Federal Universal Service fund was established by Congress in order to promote and
encourage telecommunications infrastructure and service availability nationwide. All
telecommunications providers that offer interstate and interna ional voice and data, private         11. What is a Minimum Usage Charge?
line, directory assistance and other regulated services in the United States are required by         A Minimum Usage Charge is the difference between your monthly usage
the FCC to contribute on an equitable and nondiscriminatory basis to the Federal Universal           guarantee, as agreed upon in your Service Contract, and your monthly usage plus
Service Fund.                                                                                        applicable monthly recurring charges. This charge will only appear on your invoice
                                                                                                     if your monthly usage falls below your monthly usage guarantee.
3. What is the Cost Recovery Fee?
A Cost Recovery Fee allows CenturyLink to recover regulatory fees and expenses incurred              12. How do I submit a dispute?
by CenturyLink such as FCC regulatory fees, federal regulatory fees to fund programs,                If you have any ques ions or concerns about your invoice, please contact the Billing
various State Public Utilities Commission (PUC) fees, various state business licenses, and           Inquiry Department at 877-453-8353 or through he MyLevel3 customer portal
various state annual regulatory fees.
                                                                                                     (www.centurylink.com/business/login). CenturyLink must be notified and receive a
4. What is the Property Surcharge?                                                                   written explanation for the disputed charges within 30 days of the due date. The
A Property Surcharge allows CenturyLink to recover a portion of the property tax it pays to          written explanation of the dispute must include the following information:
state and local jurisdictions.                                                                                   • Account name and number
5. What is the MyLevel3 customer portal?                                                                         • Date of invoice
The MyLevel3 customer portal provides you with convenient and secure billing options. You                        • Amount of disputed charges
can:                                                                                                             • Type of disputed charges
            • View, download and analyze your CenturyLink invoices                                               • Reason charges are being disputed
            • Pay your invoices easily online with the option to set up recurring payments           Upon our receipt of such notification and written explanation, we will begin
            • Submit and manage billing inquiries, disputes and requests                             investigating the reason the charges are being disputed.
            • Create standard and custom reports                                                     Any unpaid charges will accrue late fees and the settlement of the late fees will be
            • “Go green” by turning off your paper invoice                                           addressed upon the resolution of the disputed charges.
Not a current Portal user? Visit www.centurylink.com/business/login for more information on
how to register. For any questions related to the portal, email
PortalAccess@centurylink.com or call 877-453-8353.                                                   13. How do I submit a disconnect request?
                                                                                                     Customer initiated disconnect requests can be submitted through MyLevel3 at:
6. When is my invoice available in MyLevel3?                                                         www.centurylink.com/business/login or
You can view your invoice in MyLevel3 approximately 3 to 5 days after your Invoice Date.             www.centurylink.com/business/help/customer-center/requesting-disconnects.html
Your Invoice Date is shown on the top right corner of your invoice.
                                                                                                     The service(s) you request to be disconnected will have an estimated Bill Stop Date
7. What is a Prorate?                                                                                of 30 days from the received date of he request unless the requested date is
Some products and services are billed one month in advance. If you sign up for one of these          greater than 30 days from the received date or your contract states otherwise.
services in the middle of your billing period, your charges for that time period will be less than   Any subsequent requests for assistance or questions can be emailed directly to
a full month’s charge. This partial month charge is called a prorate.                                disconnects@centurylink.com.
8. When is my invoice due?                                                                           14. How do I use the Telecommunication Relay Service (TRS)?
Your invoice is due upon receipt unless payment terms are specifically identified in your            To utilize the TRS system, simply dial 711. For additional information, consult the
Master Services Agreement. If the total amount is not paid on time, your account is                  FCC website: http://www.fcc.gov/cgb/dro/trs.html
considered past due. Failure to pay a past due amount is considered a material breach of
contract and may result in suspension of service and subsequent termination of your service          Level 3 Communications, LLC Tax ID: GST/HST#: 84539 3941 RT 0001 QST#:
contract.                                                                                            1214162918
Level 3 Communications, LLC is a disregarded entity for U.S. federal tax purposes
into Level 3 Financing, Inc. Federal Tax Id XX-XXXXXXX
                             Case 20-10553-CSS                        Doc 760-4              Filed 07/08/20            Page 65 of 87                         Page 3 of 6
                                                                                                        Billing Account Number                              1-DHPNDK
                                                                                                        Invoice Number                                        82206576
                                                                                                        Invoice Date                                        Jul 01, 2019


                                                       SAM LEVIN INC. DBA LEVIN FURNITURE

               CHARGE SUMMARY                                                                                                        AGING
Recurring Charges                                       4,885.93                                        Current                                                11,925.48
Non-Recurring Charges                                       0.00                                        0-30 Days                                               5,969.56
Usage Charges                                              23.18                                        31-60 Days                                              6,055.34
Taxes, Fees and Surcharges                              1,138.88                                        61-90 Days                                                  0.00
                                                                                                        Over 90 Days                                           31,823.22
Total Current Charges USD*                              6,047.99
                                                                                                        Amount Due                                             55,773.60
*Total Current Charges USD excludes finance charges




                                                           OUTSTANDING BALANCE
Invoice                                    Invoice             Invoice                Credits/                                       Finance              Total Amount
Date                                       Number              Amount             Adjustments               Payments                 Charges                  Due USD
Sep 01, 2018                             73111408               5,849.31                       0.00          (5,849.31)                 87.74                     87.74
Nov 01, 2018                             74913423               5,907.61                       0.00                0.00                620.27                  6,527 88
Dec 01, 2018                             75865792               5,899.92                       0.00                0.00                531.00                  6,430 92
Jan 01, 2019                             76761193               5,901.68                       0.00                0.00                442.65                  6,344 33
Feb 01, 2019                             77722347               5,913.34                       0.00                0.00                354.80                  6,268.14
Mar 01, 2019                             78603071               5,898.77                       0.00                0.00                265.44                  6,164 21
Apr 01, 2019                             79466301               5,882.91                     (3.93)                0.00                176.36                  6,055 34
May 01, 2019                             80425754               5,881.34                       0.00                0.00                 88.22                  5,969 56
Jun 01, 2019                             81327297               5,877.49                       0.00                0.00                  0.00                  5,877.49
Jul 01, 2019                             82206576               6,047.99                       0.00                0.00                  0.00                  6,047 99
                                                               59,060.36                     (3.93)          (5,849.31)              2,566.48                 55,773.60


                                                     TAXES, FEES AND SURCHARGES
                                                            Federal /
                                                        International               State             County              City                   Other           Total
Taxes
Federal Excise Tax                                                 28.42              0.00                0.00                0.00                 0.00           28.42
State and Local Taxes                                               0.00           188.16                 0.00                1.18                 0.00          189.34

                                         Total Taxes               28.42           188.16                 0.00                1.18                 0.00          217.76

Fees and Surcharges
Federal Universal Service Fund Surcharge                       424.28                 0.00                0.00                0.00                 0.00          424.28
State Universal Service Fund Surcharge                              0.00              0.56                0.00                0.00                 0.00            0.56
State and Local Surcharges                                          0.00           161.67                 0.00                0.00                 0.00          161.67
State and Local 911 Fees                                            0.00             95.70                0.00                0.00                 0.00           95.70
Administrative Expense Fee                                         23.30              0.00                0.00                0.00                 0.00           23.30
Property Surcharge                                                  0.00           111.77                 0.00                0.00                 0.00          111.77
Cost Recovery Fee                                                   0.00             79.21                0.00                0.00                 0.00           79.21
Franchise Cost Recovery                                             0.00             24.63                0.00                0.00                 0.00           24.63

                        Total Fees and Surcharges              447.58              473.54                 0.00                0.00                 0.00          921.12


Total Taxes, Fees and Surcharges                               476.00              661.70                 0.00                1.18                 0.00        1,138.88


                                                               PRODUCT SUMMARY
                                                                                                                                      Taxes, Fees,
Product                                                                                                           Amount               Surcharges                 Total
IP and Data Services                           Recurring Charges                                                   2,033.83                     527.75         2,561.58
                                                                           Total IP and Data Services              2,033.83                     527.75         2,561.58
Voice Services                                 Usage Charges                                                          23.18                       2.95            26.13
                                               Recurring Charges                                                   2,852.10                     608.18         3,460.28
                                                                                Total Voice Services               2,875.28                     611.13         3,486.41
Total Current Charges                                                                                              4,909.11                1,138.88            6,047.99


                                                              LOCATION SUMMARY
                                                                                                                                      Taxes, Fees,
                                                          Charge Type                                             Amount               Surcharges                Total
301 FITZ HENRY RD, SMITHTON, PA
IP and Data Services                                      Recurring Charges                                        2,033.83                     527.75         2,561.58
Voice Services                                            Usage Charges                                                0.12                       0.07             0.19
Voice Services                                            Recurring Charges                                        1,466.10                     179.58         1,645.68
                             Case 20-10553-CSS                     Doc 760-4            Filed 07/08/20              Page 66 of 87                      Page 4 of 6
                                                                                                     Billing Account Number                           1-DHPNDK
                                                                                                     Invoice Number                                     82206576
                                                                                                     Invoice Date                                     Jul 01, 2019


                                                   SAM LEVIN INC. DBA LEVIN FURNITURE


                                                             LOCATION SUMMARY
                                                                                                                                Taxes, Fees,
                                                         Charge Type                                           Amount            Surcharges                  Total
                                                        Total 301 FITZ HENRY RD, SMITHTON, PA                   3,500.05                707.40            4,207.45
301 FITZ HENRY RD., Smithton, PA
Voice Services                                            Recurring Charges                                     1,385.00                428.21            1,813.21
                                                         Total 301 FITZ HENRY RD., Smithton, PA                 1,385.00                428.21            1,813.21
TMP, tmp, CO
Voice Services                                           Usage Charges                                             23.06                   2.88              25.94
Voice Services                                           Recurring Charges                                          1.00                   0.39               1.39
                                                                               Total TMP, tmp, CO                  24.06                   3.27              27.33
Total Charges                                                                                                   4,909.11              1,138.88            6,047.99


                                                        ACCOUNT LEVEL CHARGES
                                                                                                                               Taxes, Fees,
   Billing Period                  Charge Description                                         Units             Amount          Surcharges                   Total
 1-DHPNDK SAM LEVIN INC. DBA LEVIN FURNITURE
  Jul 01, 2019 - Jul 31, 2019 BBNG89590 69 CCP Flat                                                  1             897.00              233.57             1,130 57
  Jul 01, 2019 - Jul 31, 2019 BBNG89593 40000 Pre-Paid Minutes                                       1             488.00              194.64               682.64
  Jun 01, 2019 - Jun 30, 2019 Usage Commitment Shortfall                                             1               0.00                0.00                 0 00

Total Account Level Charges                                                                                      1,385.00              428.21             1,813.21


                                                             DISCOUNT SUMMARY
                                                                                         Eligible            Discount         Disbursement
Discount                                                                                 Amount            Percentage               Percent                  Total

PRE-PAID MINUTES                                                                             8,611                                                         (108.51)
Total Discount                                                                                                                                             (108.51)


                                                        USAGE TOTAL BY NUMBERS
                                                                             Number                          Minutes                 Count               Amount
 301 FITZ HENRY RD                                                           7248722050                           0:00                   537                   0.00
                                                                             7248722050                       8,618:42                 1,964                 108.61
 tmp                                                                         8007070589                         472:36                   200                  23.05
 301 FITZ HENRY RD                                                           BBNG96607                            0:18                     1                   0.00
                                                                                        Subtotal              9,091:36                 2,702                 131.67
                                                                      Taxes, Fees and Surcharges                                                               2.95
                                                                                        Discount                                                           (108.51)
                                             Total 1-DHPNDK:                                                                                                  26.11
Total Usage                                                                                                   9,091:36                 2,702                  26.12
Please note that the voice usage summaries have been calculated from the accumulation of each summarized usage record and then rounded. The invoice total has been
calculated from the accumulation of each rounded summarized usage record. This may cause a variance between invoice sections. The actual amount charged for Usage is
in the Charge Summary.

                                                           USAGE BY USAGE TYPE
Description                                                                                                    Minutes                  Count            Amount
IntraCompany Usage                                                                                                  0:00                     1                 0.00
Local Usage                                                                                                         0:00                   536                 0.00
Long Distance Usage - Interstate                                                                                2,674:00                   599                33.71
Long Distance Usage - Intrastate                                                                                5,945:00                 1,366                74.90
Toll Free - Interstate                                                                                             38:12                    32                 1.33
Toll Free - Intrastate                                                                                            434:24                   168                21.72
                                                                                        Subtotal                9,091:36                 2,702               131.67
                                                                      Taxes, Fees and Surcharges                                                               2.95
                                                                                        Discount                                                           (108.51)
Total Usage                                                                                                     9,091:36                 2,702                26.11

Please note that the voice usage summaries have been calculated from the accumulation of each summarized usage record and then rounded. The invoice total has been
calculated from the accumulation of each rounded summarized usage record. This may cause a variance between invoice sections. The actual amount charged for Usage is
in the Charge Summary.
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 67 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 68 of 87
                         Case 20-10553-CSS                    Doc 760-4      Filed 07/08/20           Page 69 of 87
                                                                          Invoice                                                 Page 1 of 6
                                                                          Billing Account Number                                  1-DHPNDK
                                                                          Invoice Number                                           83296470
                                                                          Payment Due                                        August 31, 2019
 1025 Eldorado Blvd., Broomfield, CO 80021
                                                                          Invoice Date                                       August 01, 2019

  SAM LEVIN INC. DBA LEVIN FURNITURE
  301 FITZ HENRY RD.
  SMITHTON PA 15479
                                                                          How to reach CenturyLink:
                                                                          877-453-8353
                                                                          Billing@centurylink.com

 Invoice of Level 3 Communications, LLC, a CenturyLink company

                                                                            Bill-At-A-Glance
  Check out the MyLevel3 customer portal!
                                                                            Previous Statement Balance                            55,773.60
  Learn how to manage your CenturyLink services
                                                                            Payments                                                   0.00
  and account online, anytime using MyLevel3:
                                                                            Credits/Adjustments                                        0.00
  www.centurylink.com/business/login
                                                                            Amount Past Due                                       55,773.60
  Going Green has never been easier with
  CenturyLink's paperless invoices. Sign up and                             Current Charges                                        6,049.63
  receive your invoice via MyLevel3. It's easy, go to:                      Finance Charges                                          707.38
  www.centurylink.com/business/login and select
  Billing > Invoice Management > Setup > Paperless                          Total Amount Due                 USD                  62,530.61
  Billing. If you prefer to receive it via email call the                   Your invoice reflects an amount past due. If you have not
  number at the top of your invoice. Thank you for                          already done so, please pay total amount due in
  Going Green!                                                              accordance with your payment terms.




                                                              News You Can Use
  MyLevel3 gives you the ability to view, download, validate and analyze your invoices, manage billing disputes and
  requests, and pay your bills online. And with the new intuitive dashboard design, you have instant access to all of
  these features directly from your homepage. Visit www.centurylink.com/business/login today to learn more about all of
  the ways MyLevel3 can help make your billing process faster and easier than ever before.




                                                                          Remittance - We appreciate your business!
                                                                          Name                 SAM LEVIN INC. DBA LEVIN FURNITURE
                                                                          Billing Account Number                       1-DHPNDK 4
                                                                          Invoice Number                                  83296470
                                                                          Payment Due                               August 31, 2019



                                                                          Total Amount Due                      USD                   62,530.61

Pay your bill online at: www.centurylink.com/business/login
                                                                          Amount Enclosed:
     Level 3 Communications, LLC
     PO Box 910182                                                   •   Detach and enclose this portion with your payment
     Denver, CO 80291-0182                                           •   Make check payable to Level 3 Communications, LLC
                                                                     •   Write the invoice number on the check
                                                                     •   Mail check to address noted in this Remittance section


    190831 000000083296470 00000000000001487542 4 2 00006253061 0
                                 Case 20-10553-CSS                         Doc 760-4                 Filed 07/08/20              Page 70 of 87                         Page 2 of 6
                                                                                                               Billing Account Number                                  1-DHPNDK
                                                                                                               Invoice Number                                            83296470
                                                                                                               Invoice Date                                           Aug 01, 2019



1. What is PICC?                                                                                     9.    How will credits appear on my invoice?
 PICC can also be called Carrier Line Charge. The Federal Communications Commission                  Credits will appear in the Credits sec ion of he invoice. Credits are identified with
(FCC) mandated that all long distance companies pay he local telephone company a                     brackets surrounding the amount.
monthly PICC on most of your telephone lines. This charge is passed to you and may
increase or decrease from time to time.                                                              10. What is a Payphone Surcharge?
2. What is the Federal Universal Service Fund Surcharge?                                             The Payphone Surcharge compensates the payphone owner for the use of their
Federal Universal Service Fund Surcharge is the recovery of the amount due to the Federal            phones. This surcharge is mandated by the FCC and applies to all completed calls
Universal Service Fund. Universal service is a Federal Communications Commission (FCC)               placed from a payphone when using toll-free numbers or any similar access codes.
program designed to ensure affordable access to telecommunications services to                       These calls are identified with a “H” next to the call amount in the Usage Detail
low-income customers, rural areas, school and libraries, and rural heal hcare facilities. The        section.
Federal Universal Service fund was established by Congress in order to promote and
encourage telecommunications infrastructure and service availability nationwide. All
telecommunications providers that offer interstate and interna ional voice and data, private         11. What is a Minimum Usage Charge?
line, directory assistance and other regulated services in the United States are required by         A Minimum Usage Charge is the difference between your monthly usage
the FCC to contribute on an equitable and nondiscriminatory basis to the Federal Universal           guarantee, as agreed upon in your Service Contract, and your monthly usage plus
Service Fund.                                                                                        applicable monthly recurring charges. This charge will only appear on your invoice
                                                                                                     if your monthly usage falls below your monthly usage guarantee.
3. What is the Cost Recovery Fee?
A Cost Recovery Fee allows CenturyLink to recover regulatory fees and expenses incurred              12. How do I submit a dispute?
by CenturyLink such as FCC regulatory fees, federal regulatory fees to fund programs,                If you have any ques ions or concerns about your invoice, please contact the Billing
various State Public Utilities Commission (PUC) fees, various state business licenses, and           Inquiry Department at 877-453-8353 or through he MyLevel3 customer portal
various state annual regulatory fees.
                                                                                                     (www.centurylink.com/business/login). CenturyLink must be notified and receive a
4. What is the Property Surcharge?                                                                   written explanation for the disputed charges within 30 days of the due date. The
A Property Surcharge allows CenturyLink to recover a portion of the property tax it pays to          written explanation of the dispute must include the following information:
state and local jurisdictions.                                                                                   • Account name and number
5. What is the MyLevel3 customer portal?                                                                         • Date of invoice
The MyLevel3 customer portal provides you with convenient and secure billing options. You                        • Amount of disputed charges
can:                                                                                                             • Type of disputed charges
            • View, download and analyze your CenturyLink invoices                                               • Reason charges are being disputed
            • Pay your invoices easily online with the option to set up recurring payments           Upon our receipt of such notification and written explanation, we will begin
            • Submit and manage billing inquiries, disputes and requests                             investigating the reason the charges are being disputed.
            • Create standard and custom reports                                                     Any unpaid charges will accrue late fees and the settlement of the late fees will be
            • “Go green” by turning off your paper invoice                                           addressed upon the resolution of the disputed charges.
Not a current Portal user? Visit www.centurylink.com/business/login for more information on
how to register. For any questions related to the portal, email
PortalAccess@centurylink.com or call 877-453-8353.                                                   13. How do I submit a disconnect request?
                                                                                                     Customer initiated disconnect requests can be submitted through MyLevel3 at:
6. When is my invoice available in MyLevel3?                                                         www.centurylink.com/business/login or
You can view your invoice in MyLevel3 approximately 3 to 5 days after your Invoice Date.             www.centurylink.com/business/help/customer-center/requesting-disconnects.html
Your Invoice Date is shown on the top right corner of your invoice.
                                                                                                     The service(s) you request to be disconnected will have an estimated Bill Stop Date
7. What is a Prorate?                                                                                of 30 days from the received date of he request unless the requested date is
Some products and services are billed one month in advance. If you sign up for one of these          greater than 30 days from the received date or your contract states otherwise.
services in the middle of your billing period, your charges for that time period will be less than   Any subsequent requests for assistance or questions can be emailed directly to
a full month’s charge. This partial month charge is called a prorate.                                disconnects@centurylink.com.
8. When is my invoice due?                                                                           14. How do I use the Telecommunication Relay Service (TRS)?
Your invoice is due upon receipt unless payment terms are specifically identified in your            To utilize the TRS system, simply dial 711. For additional information, consult the
Master Services Agreement. If the total amount is not paid on time, your account is                  FCC website: http://www.fcc.gov/cgb/dro/trs.html
considered past due. Failure to pay a past due amount is considered a material breach of
contract and may result in suspension of service and subsequent termination of your service          Level 3 Communications, LLC Tax ID: GST/HST#: 84539 3941 RT 0001 QST#:
contract.                                                                                            1214162918
Level 3 Communications, LLC is a disregarded entity for U.S. federal tax purposes
into Level 3 Financing, Inc. Federal Tax Id XX-XXXXXXX
                             Case 20-10553-CSS                        Doc 760-4              Filed 07/08/20            Page 71 of 87                        Page 3 of 6
                                                                                                        Billing Account Number                              1-DHPNDK
                                                                                                        Invoice Number                                        83296470
                                                                                                        Invoice Date                                       Aug 01, 2019


                                                       SAM LEVIN INC. DBA LEVIN FURNITURE

               CHARGE SUMMARY                                                                                                        AGING
Recurring Charges                                       4,885.93                                        Current                                                12,097.62
Non-Recurring Charges                                       0.00                                        0-30 Days                                               5,965.65
Usage Charges                                              24.58                                        31-60 Days                                                  0.00
Taxes, Fees and Surcharges                              1,139.12                                        61-90 Days                                              6,057.78
                                                                                                        Over 90 Days                                           38,409.56
Total Current Charges USD*                              6,049.63
                                                                                                        Amount Due                                             62,530.61
*Total Current Charges USD excludes finance charges




                                                           OUTSTANDING BALANCE
Invoice                                    Invoice             Invoice                Credits/                                       Finance              Total Amount
Date                                       Number              Amount             Adjustments               Payments                 Charges                  Due USD
Sep 01, 2018                             73111408               5,849.31                       0.00          (5,849.31)                 87.74                     87.74
Nov 01, 2018                             74913423               5,907.61                       0.00                0.00                708.88                  6,616.49
Dec 01, 2018                             75865792               5,899.92                       0.00                0.00                619.50                  6,519.42
Jan 01, 2019                             76761193               5,901.68                       0.00                0.00                531.18                  6,432 86
Feb 01, 2019                             77722347               5,913.34                       0.00                0.00                443.50                  6,356 84
Mar 01, 2019                             78603071               5,898.77                       0.00                0.00                353.92                  6,252.69
Apr 01, 2019                             79466301               5,882.91                     (3.93)                0.00                264.54                  6,143 52
May 01, 2019                             80425754               5,881.34                       0.00                0.00                176.44                  6,057.78
Jun 01, 2019                             81327297               5,877.49                       0.00                0.00                 88.16                  5,965.65
Jul 01, 2019                             82206576               6,047.99                       0.00                0.00                  0.00                  6,047 99
Aug 01, 2019                             83296470               6,049.63                       0.00                0.00                  0.00                  6,049.63
                                                               65,109.99                     (3.93)          (5,849.31)              3,273.86                 62,530.61


                                                     TAXES, FEES AND SURCHARGES
                                                            Federal /
                                                        International               State             County              City                   Other           Total
Taxes
Federal Excise Tax                                                 28.42              0.00                0.00                0.00                 0.00           28.42
State and Local Taxes                                               0.00           188.18                 0.00                1.23                 0.00          189.41

                                         Total Taxes               28.42           188.18                 0.00                1.23                 0.00          217.83

Fees and Surcharges
Federal Universal Service Fund Surcharge                       424.39                 0.00                0.00                0.00                 0.00          424.39
State Universal Service Fund Surcharge                              0.00              0.59                0.00                0.00                 0.00            0.59
State and Local Surcharges                                          0.00           161.66                 0.00                0.00                 0.00          161.66
State and Local 911 Fees                                            0.00             95.70                0.00                0.00                 0.00           95.70
Administrative Expense Fee                                         23.31              0.00                0.00                0.00                 0.00           23.31
Property Surcharge                                                  0.00           111.79                 0.00                0.00                 0.00          111.79
Cost Recovery Fee                                                   0.00             79.22                0.00                0.00                 0.00           79.22
Franchise Cost Recovery                                             0.00             24.63                0.00                0.00                 0.00           24.63

                        Total Fees and Surcharges              447.70              473.59                 0.00                0.00                 0.00          921.29


Total Taxes, Fees and Surcharges                               476.12              661.77                 0.00                1.23                 0.00        1,139.12


                                                               PRODUCT SUMMARY
                                                                                                                                      Taxes, Fees,
Product                                                                                                           Amount               Surcharges                 Total
IP and Data Services                           Recurring Charges                                                   2,033.83                     527.75         2,561.58
                                                                           Total IP and Data Services              2,033.83                     527.75         2,561.58
Voice Services                                 Usage Charges                                                          24.58                       3.19            27.77
                                               Recurring Charges                                                   2,852.10                     608.18         3,460.28
                                                                                Total Voice Services               2,876.68                     611.37         3,488.05
Total Current Charges                                                                                              4,910.51                1,139.12            6,049.63


                                                              LOCATION SUMMARY
                                                                                                                                      Taxes, Fees,
                                                          Charge Type                                             Amount               Surcharges                Total
301 FITZ HENRY RD, SMITHTON, PA
IP and Data Services                                      Recurring Charges                                        2,033.83                     527.75         2,561.58
Voice Services                                            Recurring Charges                                        1,466.10                     179.58         1,645.68
                             Case 20-10553-CSS                     Doc 760-4            Filed 07/08/20              Page 72 of 87                     Page 4 of 6
                                                                                                     Billing Account Number                           1-DHPNDK
                                                                                                     Invoice Number                                     83296470
                                                                                                     Invoice Date                                    Aug 01, 2019


                                                   SAM LEVIN INC. DBA LEVIN FURNITURE


                                                             LOCATION SUMMARY
                                                                                                                                Taxes, Fees,
                                                         Charge Type                                           Amount            Surcharges                  Total
                                                        Total 301 FITZ HENRY RD, SMITHTON, PA                   3,499.93                707.33            4,207.26
301 FITZ HENRY RD., Smithton, PA
Voice Services                                            Recurring Charges                                     1,385.00                428.21            1,813.21
                                                         Total 301 FITZ HENRY RD., Smithton, PA                 1,385.00                428.21            1,813.21
TMP, tmp, CO
Voice Services                                           Usage Charges                                             24.58                   3.19              27.77
Voice Services                                           Recurring Charges                                          1.00                   0.39               1.39
                                                                               Total TMP, tmp, CO                  25.58                   3.58              29.16
Total Charges                                                                                                   4,910.51              1,139.12            6,049.63


                                                        ACCOUNT LEVEL CHARGES
                                                                                                                               Taxes, Fees,
   Billing Period                  Charge Description                                         Units             Amount          Surcharges                   Total
 1-DHPNDK SAM LEVIN INC. DBA LEVIN FURNITURE
  Aug 01, 2019 - Aug 31, 2019 BBNG89590 69 CCP Flat                                                  1             897.00              233.57             1,130 57
  Aug 01, 2019 - Aug 31, 2019 BBNG89593 40000 Pre-Paid Minutes                                       1             488.00              194.64               682.64
  Jul 01, 2019 - Jul 31, 2019 Usage Commitment Shortfall                                             1               0.00                0.00                 0 00

Total Account Level Charges                                                                                      1,385.00              428.21             1,813.21


                                                             DISCOUNT SUMMARY
                                                                                         Eligible            Discount         Disbursement
Discount                                                                                 Amount            Percentage               Percent                  Total

PRE-PAID MINUTES                                                                            10,189                                                         (128.42)
Total Discount                                                                                                                                             (128.42)


                                                        USAGE TOTAL BY NUMBERS
                                                                             Number                          Minutes                 Count               Amount
 301 FITZ HENRY RD                                                           7248722050                           0:00                   539                   0.00
                                                                             7248722050                      10,184:30                 2,134                 128.32
 tmp                                                                         8007070589                         507:30                   242                  24.58
 301 FITZ HENRY RD                                                           BBNG96607                            8:24                     2                   0.10
                                                                                        Subtotal             10,700:24                 2,917                 153.01
                                                                      Taxes, Fees and Surcharges                                                               3.19
                                                                                        Discount                                                           (128.42)
                                             Total 1-DHPNDK:                                                                                                  27.78
Total Usage                                                                                                  10,700:24                 2,917                  27.78
Please note that the voice usage summaries have been calculated from the accumulation of each summarized usage record and then rounded. The invoice total has been
calculated from the accumulation of each rounded summarized usage record. This may cause a variance between invoice sections. The actual amount charged for Usage is
in the Charge Summary.

                                                           USAGE BY USAGE TYPE
Description                                                                                                    Minutes                  Count            Amount
Local Usage                                                                                                         0:00                   539                 0.00
Long Distance Usage - Interstate                                                                                4,239:06                   691                53.41
Long Distance Usage - Intrastate                                                                                5,953:48                 1,445                75.01
Toll Free - Interstate                                                                                             52:42                    38                 1.84
Toll Free - Intrastate                                                                                            454:48                   204                22.74
                                                                                        Subtotal               10,700:24                 2,917               153.01
                                                                      Taxes, Fees and Surcharges                                                               3.19
                                                                                        Discount                                                           (128.42)
Total Usage                                                                                                    10,700:24                 2,917                27.78

Please note that the voice usage summaries have been calculated from the accumulation of each summarized usage record and then rounded. The invoice total has been
calculated from the accumulation of each rounded summarized usage record. This may cause a variance between invoice sections. The actual amount charged for Usage is
in the Charge Summary.
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 73 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 74 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 75 of 87
                                 Case 20-10553-CSS                         Doc 760-4                 Filed 07/08/20              Page 76 of 87                         Page 2 of 6
                                                                                                               Billing Account Number                                  1-DHPNDK
                                                                                                               Invoice Number                                            87154841
                                                                                                               Invoice Date                                           Dec 01, 2019



1. What is PICC?                                                                                     9.    How will credits appear on my invoice?
 PICC can also be called Carrier Line Charge. The Federal Communications Commission                  Credits will appear in the Credits sec ion of he invoice. Credits are identified with
(FCC) mandated that all long distance companies pay he local telephone company a                     brackets surrounding the amount.
monthly PICC on most of your telephone lines. This charge is passed to you and may
increase or decrease from time to time.                                                              10. What is a Payphone Surcharge?
                                                                                                     The Payphone Surcharge compensates the payphone owner for the use of their
2. What is the Federal Universal Service Fund Surcharge?                                             phones. This surcharge is mandated by the FCC and applies to all completed calls
Federal Universal Service Fund Surcharge is the recovery of the amount due to the Federal            placed from a payphone when using toll-free numbers or any similar access codes.
Universal Service Fund. Universal service is a Federal Communications Commission (FCC)
program designed to ensure affordable access to telecommunications services to                       These calls are identified with a “H” next to the call amount in the Usage Detail
low-income customers, rural areas, school and libraries, and rural heal hcare facilities. The        section.
Federal Universal Service fund was established by Congress in order to promote and                   11. What is a Minimum Usage Charge?
encourage telecommunications infrastructure and service availability nationwide. All                 A Minimum Usage Charge is the difference between your monthly usage
telecommunications providers that offer interstate and interna ional voice and data, private         guarantee, as agreed upon in your Service Contract, and your monthly usage plus
line, directory assistance and other regulated services in the United States are required by         applicable monthly recurring charges. This charge will only appear on your invoice
the FCC to contribute on an equitable and nondiscriminatory basis to the Federal Universal           if your monthly usage falls below your monthly usage guarantee.
Service Fund.
                                                                                                     12. How do I submit a dispute?
3. What is the Cost Recovery Fee?                                                                    If you have any ques ions or concerns about your invoice, please contact the Billing
A Cost Recovery Fee allows CenturyLink to recover regulatory fees and expenses incurred
by CenturyLink such as FCC regulatory fees, federal regulatory fees to fund programs,                Inquiry Department at 877-453-8353, through the customer portal or
various State Public Utilities Commission (PUC) fees, various state business licenses, and           Care.inquiry@centurylink.com. CenturyLink must be notified and receive a written
various state annual regulatory fees.                                                                explana ion for the disputed charges within 30 days of the due date. The written
                                                                                                     explana ion of the dispute must include the following information:
4. What is the Property Surcharge?                                                                               • Account name and number
A Property Surcharge allows CenturyLink to recover a portion of the property tax it pays to
                                                                                                                 • Date of invoice
state and local jurisdictions.
                                                                                                                 • Amount of disputed charges
5. What is the customer portal?                                                                                  • Type of disputed charges
The customer portal provides you with convenient and secure billing options. You can:                            • Reason charges are being disputed
           • View, download and analyze your CenturyLink invoices                                    Upon our receipt of such notification and written explanation, we will begin
           • Pay your invoices easily online with the option to set up recurring payments            investigating the reason the charges are being disputed.
           • Submit and manage billing inquiries, disputes and requests
                                                                                                     Any unpaid charges will accrue late fees and the settlement of the late fees will be
           • Create standard and custom reports
                                                                                                     addressed upon the resolution of the disputed charges.
           • “Go green” by turning off your paper invoice
Need access to the portal? Visit www.centurylink.com/business/login for more information             13. How do I submit a disconnect request?
on how to register. For any questions related to the portal, email                                   Customer initiated disconnect requests can be submitted through
PortalAccess@centurylink.com or call 877-453-8353.                                                   www.centurylink.com/business/login or
6. When is my invoice available online?                                                              www.centurylink.com/business/help/customer-center/requesting-disconnects.html
You can view your invoice in the customer portal approximately 3 to 5 days after your Invoice        Go to Products & Services > Order Status to submit your new request.The
Date. Your Invoice Date is shown on the top right corner of your invoice.                            service(s) you request to be disconnected will have an estimated Bill Stop Date of
7. What is a Prorate?                                                                                30 days from the received date of the request unless the requested date is greater
Some products and services are billed one month in advance. If you sign up for one of these          than 30 days from the received date or your contract states otherwise.
services in the middle of your billing period, your charges for that time period will be less than   Any subsequent requests for assistance or questions can be emailed directly to
a full month’s charge. This partial month charge is called a prorate.                                disconnects@centurylink.com.
8. When is my invoice due?                                                                           14. How do I use the Telecommunication Relay Service (TRS)?
Your invoice is due upon receipt unless payment terms are specifically identified in your            To utilize the TRS system, simply dial 711. For additional information, consult the
Master Services Agreement. If the total amount is not paid on time, your account is                  FCC website: http://www.fcc.gov/cgb/dro/trs.html
considered past due. Failure to pay a past due amount is considered a material breach of
contract and may result in suspension of service and subsequent termination of your service          Level 3 Communications, LLC Tax ID: GST/HST#: 84539 3941 RT 0001 QST#:
contract.                                                                                            1214162918
Level 3 Communications, LLC is a disregarded entity for U.S. federal tax purposes
into Level 3 Financing, Inc. Federal Tax Id XX-XXXXXXX
                             Case 20-10553-CSS                        Doc 760-4              Filed 07/08/20            Page 77 of 87                      Page 3 of 6
                                                                                                        Billing Account Number                            1-DHPNDK
                                                                                                        Invoice Number                                      87154841
                                                                                                        Invoice Date                                     Dec 01, 2019


                                                       SAM LEVIN INC. DBA LEVIN FURNITURE

               CHARGE SUMMARY                                                                                                        AGING
Recurring Charges                                       5,315.61                                        Current                                              14,810.15
Non-Recurring Charges                                       0.00                                        0-30 Days                                             6,322.82
Usage Charges                                              22.44                                        31-60 Days                                            6,405.30
Taxes, Fees and Surcharges                              2,063.85                                        61-90 Days                                                0.00
                                                                                                        Over 90 Days                                         65,995.23
Total Current Charges USD*                              7,401.90
                                                                                                        Amount Due                                           93,533.50
*Total Current Charges USD excludes finance charges




                                                           OUTSTANDING BALANCE
Invoice                                    Invoice             Invoice                Credits/                                       Finance            Total Amount
Date                                       Number              Amount             Adjustments               Payments                 Charges                Due USD
Sep 01, 2018                             73111408               5,849.31                       0.00          (5,849.31)                 87.74                   87.74
Nov 01, 2018                             74913423               5,907.61                       0.00                0.00              1,063.32                6,970 93
Dec 01, 2018                             75865792               5,899.92                       0.00                0.00                973.50                6,873.42
Jan 01, 2019                             76761193               5,901.68                       0.00                0.00                885.30                6,786 98
Feb 01, 2019                             77722347               5,913.34                       0.00                0.00                798.30                6,711.64
Mar 01, 2019                             78603071               5,898.77                       0.00                0.00                707.84                6,606.61
Apr 01, 2019                             79466301               5,882.91                     (3.93)                0.00                617.26                6,496 24
May 01, 2019                             80425754               5,881.34                       0.00                0.00                529.32                6,410.66
Jun 01, 2019                             81327297               5,877.49                       0.00                0.00                440.80                6,318 29
Jul 01, 2019                             82206576               6,047.99                       0.00                0.00                362.88                6,410 87
Aug 01, 2019                             83296470               6,049.63                       0.00                0.00                272.22                6,321 85
Sep 01, 2019                             84253319               6,218.74                       0.00                0.00                186.56                6,405 30
Oct 01, 2019                             85195910               6,229.38                       0.00                0.00                 93.44                6,322 82
Nov 01, 2019                             86135910               7,408.25                       0.00                0.00                  0.00                7,408 25
Dec 01, 2019                             87154841               7,401.90                       0.00                0.00                  0.00                7,401 90
                                                               92,368.26                     (3.93)          (5,849.31)              7,018.48               93,533.50


                                                     TAXES, FEES AND SURCHARGES
                                                            Federal /
                                                        International               State             County              City                  Other          Total
Taxes
Federal Excise Tax                                                 28.42              0.00                0.00                0.00               0.00           28.42
State and Local Taxes                                               0.00           249.81                 0.00                1.16               0.00          250.97

                                         Total Taxes               28.42           249.81                 0.00                1.16               0.00          279.39

Fees and Surcharges
Federal Universal Service Fund Surcharge                       963.34                 0.00                0.00                0.00               0.00          963.34
State Universal Service Fund Surcharge                              0.00              0.56                0.00                0.00               0.00            0.56
State and Local Surcharges                                          0.00           213.06                 0.00                0.00               0.00          213.06
State and Local 911 Fees                                            0.00             95.70                0.00                0.00               0.00           95.70
Administrative Expense Fee                                         50.92              0.00                0.00                0.00               0.00           50.92
Property Surcharge                                                  0.00           235.01                 0.00                0.00               0.00          235.01
Cost Recovery Fee                                                   0.00           198.57                 0.00                0.00               0.00          198.57
Franchise Cost Recovery                                             0.00             27.30                0.00                0.00               0.00           27.30

                        Total Fees and Surcharges            1,014.26              770.20                 0.00                0.00               0.00        1,784.46


Total Taxes, Fees and Surcharges                             1,042.68             1,020.01                0.00                1.16               0.00        2,063.85


                                                               PRODUCT SUMMARY
                                                                                                                                      Taxes, Fees,
Product                                                                                                           Amount               Surcharges               Total
IP and Data Services                           Recurring Charges                                                   2,135.52                  594.65          2,730.17
                                                                           Total IP and Data Services              2,135.52                  594.65          2,730.17
Voice Services                                 Recurring Charges                                                   3,180.09                1,466.41          4,646.50
                                               Usage Charges                                                          22.44                    2.79             25.23
                                                                                Total Voice Services               3,202.53                1,469.20          4,671.73
Total Current Charges                                                                                              5,338.05                2,063.85          7,401.90
                             Case 20-10553-CSS                     Doc 760-4            Filed 07/08/20              Page 78 of 87                     Page 4 of 6
                                                                                                    Billing Account Number                            1-DHPNDK
                                                                                                    Invoice Number                                      87154841
                                                                                                    Invoice Date                                     Dec 01, 2019


                                                   SAM LEVIN INC. DBA LEVIN FURNITURE


                                                             LOCATION SUMMARY
                                                                                                                                Taxes, Fees,
                                                         Charge Type                                           Amount            Surcharges                  Total
301 FITZ HENRY RD, SMITHTON, PA
Voice Services                                            Usage Charges                                             0.03                  0.01                0.04
Voice Services                                            Recurring Charges                                     1,794.09              1,028.76            2,822.85
                                                        Total 301 FITZ HENRY RD, SMITHTON, PA                   1,794.12              1,028.77            2,822.89
301 FITZ HENRY ROAD, SMITHTON, PA
IP and Data Services                                     Recurring Charges                                      2,135.52                594.65            2,730.17
                                                    Total 301 FITZ HENRY ROAD, SMITHTON, PA                     2,135.52                594.65            2,730.17
301 FITZ HENRY RD., Smithton, PA
Voice Services                                            Recurring Charges                                     1,385.00                437.23            1,822.23
                                                         Total 301 FITZ HENRY RD., Smithton, PA                 1,385.00                437.23            1,822.23
TMP, tmp, CO
Voice Services                                           Usage Charges                                             22.41                   2.78              25.19
Voice Services                                           Recurring Charges                                          1.00                   0.42               1.42
                                                                               Total TMP, tmp, CO                  23.41                   3.20              26.61
Total Charges                                                                                                   5,338.05              2,063.85            7,401.90


                                                        ACCOUNT LEVEL CHARGES
                                                                                                                               Taxes, Fees,
   Billing Period                  Charge Description                                         Units             Amount          Surcharges                   Total
 1-DHPNDK SAM LEVIN INC. DBA LEVIN FURNITURE
  Dec 01, 2019 - Dec 31, 2019 BBNG89590 69 CCP Flat                                                 1              897.00              233.57             1,130 57
  Dec 01, 2019 - Dec 31, 2019 BBNG89593 40000 Pre-Paid Minutes                                      1              488.00              203.66               691.66
  Nov 01, 2019 - Nov 30, 2019 Usage Commitment Shortfall                                            1                0.00                0.00                 0 00

Total Account Level Charges                                                                                      1,385.00              437.23             1,822.23


                                         DISCOUNT SUMMARY BY PRODUCT ACCOUNT
                                                                                                               Eligible            Discount
Discount                                                                                                       Amount            Percentage                  Total

PRE-PAID MINUTES                                                                                                  10,410                                   (131.17)
                                                                                Subtotal Discount                                                          (131.17)
Total Discount                                                                                                                                             (131.17)


                                                        USAGE TOTAL BY NUMBERS
                                                                             Number                          Minutes                 Count               Amount
 301 FITZ HENRY RD                                                           7248722050                           0:00                   585                   0.00
                                                                             7248722050                      10,408:12                 1,991                 131.14
 tmp                                                                         8007070589                         457:18                   167                  22.41
 301 FITZ HENRY RD                                                           BBNG96607                            4:00                     3                   0.05
                                                                                        Subtotal             10,869:30                 2,746                 153.61
                                                                      Taxes, Fees and Surcharges                                                               2.79
                                                                                        Discount                                                           (131.17)
                                             Total 1-DHPNDK:                                                                                                  25.23
Total Usage                                                                                                  10,869:30                 2,746                  25.23
Please note that the voice usage summaries have been calculated from the accumulation of each summarized usage record and then rounded. The invoice total has been
calculated from the accumulation of each rounded summarized usage record. This may cause a variance between invoice sections. The actual amount charged for Usage is
in the Charge Summary.

                                                           USAGE BY USAGE TYPE
Description                                                                                                    Minutes                  Count            Amount
Local Usage                                                                                                         0:00                   585                 0.00
Long Distance Usage - Interstate                                                                                3,974:06                   632                50.07
Long Distance Usage - Intrastate                                                                                6,438:06                 1,362                81.12
Toll Free - Interstate                                                                                             30:12                    21                 1.05
Toll Free - Intrastate                                                                                            427:06                   146                21.35
                                                                                        Subtotal               10,869:30                 2,746               153.61
                                                                      Taxes, Fees and Surcharges                                                               2.79
                                                                                        Discount                                                           (131.17)
Total Usage                                                                                                    10,869:30                 2,746                25.23

Please note that the voice usage summaries have been calculated from the accumulation of each summarized usage record and then rounded. The invoice total has been
calculated from the accumulation of each rounded summarized usage record. This may cause a variance between invoice sections. The actual amount charged for Usage is
in the Charge Summary.
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 79 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 80 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 81 of 87
                                 Case 20-10553-CSS                         Doc 760-4                 Filed 07/08/20              Page 82 of 87                         Page 2 of 7
                                                                                                               Billing Account Number                                  1-DHPNDK
                                                                                                               Invoice Number                                            90111077
                                                                                                               Invoice Date                                           Mar 01, 2020



1. What is PICC?                                                                                     9.    How will credits appear on my invoice?
 PICC can also be called Carrier Line Charge. The Federal Communications Commission                  Credits will appear in the Credits sec ion of he invoice. Credits are identified with
(FCC) mandated that all long distance companies pay he local telephone company a                     brackets surrounding the amount.
monthly PICC on most of your telephone lines. This charge is passed to you and may
increase or decrease from time to time.                                                              10. What is a Payphone Surcharge?
                                                                                                     The Payphone Surcharge compensates the payphone owner for the use of their
2. What is the Federal Universal Service Fund Surcharge?                                             phones. This surcharge is mandated by the FCC and applies to all completed calls
Federal Universal Service Fund Surcharge is the recovery of the amount due to the Federal            placed from a payphone when using toll-free numbers or any similar access codes.
Universal Service Fund. Universal service is a Federal Communications Commission (FCC)
program designed to ensure affordable access to telecommunications services to                       These calls are identified with a “H” next to the call amount in the Usage Detail
low-income customers, rural areas, school and libraries, and rural heal hcare facilities. The        section.
Federal Universal Service fund was established by Congress in order to promote and                   11. What is a Minimum Usage Charge?
encourage telecommunications infrastructure and service availability nationwide. All                 A Minimum Usage Charge is the difference between your monthly usage
telecommunications providers that offer interstate and interna ional voice and data, private         guarantee, as agreed upon in your Service Contract, and your monthly usage plus
line, directory assistance and other regulated services in the United States are required by         applicable monthly recurring charges. This charge will only appear on your invoice
the FCC to contribute on an equitable and nondiscriminatory basis to the Federal Universal           if your monthly usage falls below your monthly usage guarantee.
Service Fund.
                                                                                                     12. How do I submit a dispute?
3. What is the Cost Recovery Fee?                                                                    If you have any ques ions or concerns about your invoice, please contact the Billing
A Cost Recovery Fee allows CenturyLink to recover regulatory fees and expenses incurred
by CenturyLink such as FCC regulatory fees, federal regulatory fees to fund programs,                Inquiry Department at 877-453-8353, through the customer portal or
various State Public Utilities Commission (PUC) fees, various state business licenses, and           Care.inquiry@centurylink.com. CenturyLink must be notified and receive a written
various state annual regulatory fees.                                                                explana ion for the disputed charges within 30 days of the due date. The written
                                                                                                     explana ion of the dispute must include the following information:
4. What is the Property Surcharge?                                                                               • Account name and number
A Property Surcharge allows CenturyLink to recover a portion of the property tax it pays to
                                                                                                                 • Date of invoice
state and local jurisdictions.
                                                                                                                 • Amount of disputed charges
5. What is the customer portal?                                                                                  • Type of disputed charges
The customer portal provides you with convenient and secure billing options. You can:                            • Reason charges are being disputed
           • View, download and analyze your CenturyLink invoices                                    Upon our receipt of such notification and written explanation, we will begin
           • Pay your invoices easily online with the option to set up recurring payments            investigating the reason the charges are being disputed.
           • Submit and manage billing inquiries, disputes and requests
                                                                                                     Any unpaid charges will accrue late fees and the settlement of the late fees will be
           • Create standard and custom reports
                                                                                                     addressed upon the resolution of the disputed charges.
           • “Go green” by turning off your paper invoice
Need access to the portal? Visit www.centurylink.com/business/login for more information             13. How do I submit a disconnect request?
on how to register. For any questions related to the portal, email                                   Customer initiated disconnect requests can be submitted through
PortalAccess@centurylink.com or call 877-453-8353.                                                   www.centurylink.com/business/login or
6. When is my invoice available online?                                                              www.centurylink.com/business/help/customer-center/requesting-disconnects.html
You can view your invoice in the customer portal approximately 3 to 5 days after your Invoice        Go to Products & Services > Order Status to submit your new request.The
Date. Your Invoice Date is shown on the top right corner of your invoice.                            service(s) you request to be disconnected will have an estimated Bill Stop Date of
7. What is a Prorate?                                                                                30 days from the received date of the request unless the requested date is greater
Some products and services are billed one month in advance. If you sign up for one of these          than 30 days from the received date or your contract states otherwise.
services in the middle of your billing period, your charges for that time period will be less than   Any subsequent requests for assistance or questions can be emailed directly to
a full month’s charge. This partial month charge is called a prorate.                                disconnects@centurylink.com.
8. When is my invoice due?                                                                           14. How do I use the Telecommunication Relay Service (TRS)?
Your invoice is due upon receipt unless payment terms are specifically identified in your            To utilize the TRS system, simply dial 711. For additional information, consult the
Master Services Agreement. If the total amount is not paid on time, your account is                  FCC website: http://www.fcc.gov/cgb/dro/trs.html
considered past due. Failure to pay a past due amount is considered a material breach of
contract and may result in suspension of service and subsequent termination of your service          Level 3 Communications, LLC Tax ID: GST/HST#: 84539 3941 RT 0001 QST#:
contract.                                                                                            1214162918
Level 3 Communications, LLC is a disregarded entity for U.S. federal tax purposes
into Level 3 Financing, Inc. Federal Tax Id XX-XXXXXXX
                              Case 20-10553-CSS                       Doc 760-4        Filed 07/08/20           Page 83 of 87                  Page 3 of 7
                                                                                                Billing Account Number                         1-DHPNDK
                                                                                                Invoice Number                                   90111077
                                                                                                Invoice Date                                  Mar 01, 2020


                                                       SAM LEVIN INC. DBA LEVIN FURNITURE

               CHARGE SUMMARY                                                                                             AGING
Recurring Charges                                       5,315.61                                 Current                                          (4,446.47)
Non-Recurring Charges                                       0.00                                 0-30 Days                                       (12,642.44)
Usage Charges                                              23.93                                 31-60 Days                                         7,623.96
Taxes, Fees and Surcharges                              1,995.67                                 61-90 Days                                           111.12
                                                                                                 Over 90 Days                                      57,626.53
Total Current Charges USD*                              7,335.21
                                                                                                 Amount Due                                        48,272.70
*Total Current Charges USD excludes finance charges




                                                                    PAYMENT DETAIL
Receipt Date            Applied Date         Applied To                    Receipt Number                                                        Amount
Feb 14, 2020            Feb 14, 2020         88209398                      Lockbox Check 120980                                                 (19,785.28)
Feb 20, 2020            Feb 20, 2020         89156312                      Lockbox Check 121117                                                 (19,128.14)
                                                                                             Total Payments                                     (38,913.42)


                                                           OUTSTANDING BALANCE
Invoice                                    Invoice             Invoice          Credits/                                  Finance            Total Amount
Date                                       Number              Amount       Adjustments              Payments             Charges                Due USD
Sep 01, 2018                             73111408              5,849.31                  0.00         (5,849.31)             87.74                    87.74
Nov 01, 2018                             74913423              5,907.61                  0.00         (5,267.02)          1,171.15                 1,811.74
Dec 01, 2018                             75865792              5,899.92                  0.00         (5,899.92)          1,062.00                 1,062 00
Jan 01, 2019                             76761193              5,901.68                  0.00               0.00          1,150.89                 7,052 57
Feb 01, 2019                             77722347              5,913.34                  0.00               0.00          1,064.40                 6,977.74
Mar 01, 2019                             78603071              5,898.77                  0.00               0.00            973.28                 6,872 05
Apr 01, 2019                             79466301              5,882.91                (3.93)               0.00            881.80                 6,760.78
May 01, 2019                             80425754              5,881.34                  0.00               0.00            793.98                 6,675 32
Jun 01, 2019                             81327297              5,877.49                  0.00               0.00            705.28                 6,582.77
Jul 01, 2019                             82206576              6,047.99                  0.00               0.00            635.04                 6,683 03
Aug 01, 2019                             83296470              6,049.63                  0.00               0.00            544.44                 6,594 07
Sep 01, 2019                             84253319              6,218.74                  0.00         (6,218.74)            279.84                   279 84
Oct 01, 2019                             85195910              6,229.38                  0.00         (6,229.38)            186.88                   186 88
Nov 01, 2019                             86135910              7,408.25                  0.00         (7,408.25)            111.12                   111.12
Dec 01, 2019                             87154841              7,401.90                  0.00               0.00            222.06                 7,623 96
Jan 01, 2020                             88209398              7,329.67                  0.00        (19,785.28)          (186.83)              (12,642.44)
Feb 01, 2020                             89156312              7,346.46                  0.00        (19,128.14)              0.00              (11,781.68)
Mar 01, 2020                             90111077              7,335.21                  0.00               0.00              0.00                 7,335 21
                                                             114,379.60                (3.93)        (75,786.04)          9,683.07                48,272.70


                                                     TAXES, FEES AND SURCHARGES
                                                            Federal /
                                                        International         State             County             City              Other           Total
Taxes
Federal Excise Tax                                                 28.42        0.00               0.00            0.00               0.00           28.42
State and Local Taxes                                               0.00      247.25               0.00            1.26               0.00          248.51

                                         Total Taxes               28.42      247.25               0.00            1.26               0.00          276.93

Fees and Surcharges
Federal Universal Service Fund Surcharge                       828.50           0.00               0.00            0.00               0.00          828.50
State Universal Service Fund Surcharge                              0.00        0.61               0.00            0.00               0.00             0.61
State and Local Surcharges                                          0.00      210.89               0.00            0.00               0.00          210.89
State and Local 911 Fees                                            0.00       95.70               0.00            0.00               0.00           95.70
Administrative Expense Fee                                         50.92        0.00               0.00            0.00               0.00           50.92
Property Surcharge                                                  0.00      235.02               0.00            0.00               0.00          235.02
Cost Recovery Fee                                                   0.00      198.59               0.00            0.00               0.00          198.59
Franchise Cost Recovery                                             0.00       97.75               0.00            0.76               0.00           98.51

                         Total Fees and Surcharges             879.42         838.56               0.00            0.76               0.00        1,718.74


Total Taxes, Fees and Surcharges                               907.84       1,085.81               0.00            2.02               0.00        1,995.67
                             Case 20-10553-CSS                     Doc 760-4            Filed 07/08/20              Page 84 of 87                     Page 4 of 7
                                                                                                    Billing Account Number                            1-DHPNDK
                                                                                                    Invoice Number                                      90111077
                                                                                                    Invoice Date                                     Mar 01, 2020


                                                   SAM LEVIN INC. DBA LEVIN FURNITURE


                                                              PRODUCT SUMMARY
                                                                                                                                Taxes, Fees,
Product                                                                                                        Amount            Surcharges                  Total
IP and Data Services                          Recurring Charges                                                 2,135.52                577.33             2,712.85
                                                                       Total IP and Data Services               2,135.52                577.33             2,712.85
Voice Services                                Recurring Charges                                                 3,180.09              1,414.57             4,594.66
                                              Usage Charges                                                        23.93                  3.77                27.70
                                                                             Total Voice Services               3,204.02              1,418.34             4,622.36
Total Current Charges                                                                                           5,339.54              1,995.67             7,335.21


                                                             LOCATION SUMMARY
                                                                                                                                Taxes, Fees,
                                                         Charge Type                                           Amount            Surcharges                  Total
301 FITZ HENRY RD, SMITHTON, PA
Voice Services                                            Recurring Charges                                     1,794.09                982.17            2,776.26
                                                        Total 301 FITZ HENRY RD, SMITHTON, PA                   1,794.09                982.17            2,776.26
301 FITZ HENRY ROAD, SMITHTON, PA
IP and Data Services                                     Recurring Charges                                      2,135.52                577.33            2,712.85
                                                    Total 301 FITZ HENRY ROAD, SMITHTON, PA                     2,135.52                577.33            2,712.85
301 FITZ HENRY RD., Smithton, PA
Voice Services                                            Recurring Charges                                     1,385.00                431.98            1,816.98
                                                         Total 301 FITZ HENRY RD., Smithton, PA                 1,385.00                431.98            1,816.98
TMP, tmp, CO
Voice Services                                           Usage Charges                                             23.93                   3.77              27.70
Voice Services                                           Recurring Charges                                          1.00                   0.42               1.42
                                                                               Total TMP, tmp, CO                  24.93                   4.19              29.12
Total Charges                                                                                                   5,339.54              1,995.67            7,335.21


                                                        ACCOUNT LEVEL CHARGES
                                                                                                                               Taxes, Fees,
   Billing Period                  Charge Description                                         Units             Amount          Surcharges                   Total
 1-DHPNDK SAM LEVIN INC. DBA LEVIN FURNITURE
  Mar 01, 2020 - Mar 31, 2020 BBNG89590 69 CCP Flat                                                 1              897.00              233.57             1,130 57
  Mar 01, 2020 - Mar 31, 2020 BBNG89593 40000 Pre-Paid Minutes                                      1              488.00              198.41               686.41
  Feb 01, 2020 - Feb 29, 2020 Usage Commitment Shortfall                                            1                0.00                0.00                 0 00

Total Account Level Charges                                                                                      1,385.00              431.98             1,816.98


                                                             DISCOUNT SUMMARY
                                                                                                               Eligible            Discount
Discount                                                                                                       Amount            Percentage                  Total

PRE-PAID MINUTES                                                                                                   7,146                                    (90.04)
Total Discount                                                                                                                                              (90.04)


                                                        USAGE TOTAL BY NUMBERS
                                                                             Number                          Minutes                 Count               Amount
 301 FITZ HENRY RD                                                           7248722050                           0:00                   417                   0.00
                                                                             7248722050                       7,146:00                 1,473                  90.03
 tmp                                                                         8007070589                         489:36                   250                  23.92
                                                                                        Subtotal              7,635:36                 2,140                113.96
                                                                      Taxes, Fees and Surcharges                                                               3.77
                                                                                        Discount                                                            (90.04)
                                             Total 1-DHPNDK:                                                                                                  27.69
Total Usage                                                                                                   7,635:36                 2,140                  27.70
Please note that the voice usage summaries have been calculated from the accumulation of each summarized usage record and then rounded. The invoice total has been
calculated from the accumulation of each rounded summarized usage record. This may cause a variance between invoice sections. The actual amount charged for Usage is
in the Charge Summary.

                                                           USAGE BY USAGE TYPE
Description                                                                                                    Minutes                  Count            Amount
Local Usage                                                                                                         0:00                   417                0.00
Long Distance Usage - Interstate                                                                                3,477:30                   479               43.81
Long Distance Usage - Intrastate                                                                                3,668:30                   994               46.22
Toll Free - Interstate                                                                                             36:48                    35                1.28
                             Case 20-10553-CSS                     Doc 760-4            Filed 07/08/20              Page 85 of 87                     Page 5 of 7
                                                                                                   Billing Account Number                             1-DHPNDK
                                                                                                   Invoice Number                                       90111077
                                                                                                   Invoice Date                                      Mar 01, 2020


                                                   SAM LEVIN INC. DBA LEVIN FURNITURE


                                                           USAGE BY USAGE TYPE
Description                                                                                                    Minutes                  Count            Amount
Toll Free - Intrastate                                                                                            452:48                   215                22.64
                                                                                        Subtotal                7,635:36                 2,140              113.96
                                                                      Taxes, Fees and Surcharges                                                               3.77
                                                                                        Discount                                                            (90.04)
Total Usage                                                                                                     7,635:36                 2,140                27.69

Please note that the voice usage summaries have been calculated from the accumulation of each summarized usage record and then rounded. The invoice total has been
calculated from the accumulation of each rounded summarized usage record. This may cause a variance between invoice sections. The actual amount charged for Usage is
in the Charge Summary.
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 86 of 87
Case 20-10553-CSS   Doc 760-4   Filed 07/08/20   Page 87 of 87
